Exhibit 10.27

 

--------------------------------------------------------------------------------

 

$1,400,000,000

 

364-DAY COMPETITIVE ADVANCE AND

 

REVOLVING CREDIT FACILITY

 

among

 

RAYTHEON COMPANY

 

as the Borrower,

 

Raytheon Technical Services Company LLC and

 

Raytheon Aircraft Company,

 

each as a Guarantor,

 

THE LENDERS NAMED HEREIN,

 

Bank of America, N.A.,

 

as Syndication Agent,

 

Citicorp USA, Inc. and Credit Suisse First Boston,

 

as Documentation Agents,

 

and

 

JPMORGAN CHASE BANK,

 

as Administrative Agent,

 

Dated as of November 24, 2003

 

--------------------------------------------------------------------------------

 

J.P. Morgan Securities INC. and

 

BANC of AMERICA SECURITIES LLC

 

as Joint Lead Arrangers and Joint Bookrunners

 



--------------------------------------------------------------------------------

Table of Contents

 

          Page


--------------------------------------------------------------------------------

ARTICLE I   Definitions

   1

SECTION 1.01.

   Defined Terms    13

SECTION 1.02.

   Terms Generally    13

ARTICLE II   The Credits

   13

SECTION 2.01.

   Commitments    13

SECTION 2.02.

   Loans    13

SECTION 2.03.

   Competitive Bid Procedure    14

SECTION 2.04.

   Borrowing Procedure    16

SECTION 2.05.

   Evidence of Debt; Repayment of Loans    16

SECTION 2.06.

   Fees    17

SECTION 2.07.

   Interest on Loans    18

SECTION 2.08.

   Default Interest    18

SECTION 2.09.

   Alternate Rate of Interest    18

SECTION 2.10.

   Termination and Reduction of Commitments    19

SECTION 2.11.

   Conversion and Continuation of Revolving Credit Borrowings    19

SECTION 2.12.

   Prepayment    20

SECTION 2.13.

   Reserve Requirements; Change in Circumstances    21

SECTION 2.14.

   Change in Legality    22

SECTION 2.15.

   Indemnity    22

SECTION 2.16.

   Pro Rata Treatment    23

SECTION 2.17.

   Sharing of Setoffs    23

SECTION 2.18.

   Payments    23

SECTION 2.19.

   Taxes    24

SECTION 2.20.

   Assignment of Commitments Under Certain Circumstances; Duty to Mitigate    26

ARTICLE III   Representations And Warranties

   26

SECTION 3.01.

   Organization; Powers    26

SECTION 3.02.

   Authorization    27

SECTION 3.03.

   Enforceability    27

SECTION 3.04.

   Governmental Approvals    27

SECTION 3.05.

   Financial Statements    27

SECTION 3.06.

   No Material Adverse Change    27

SECTION 3.07.

   Litigation; Compliance with Laws    27

SECTION 3.08.

   Federal Reserve Regulations    28

SECTION 3.09.

   Investment Company Act; Public Utility Holding Company Act    28

SECTION 3.10.

   Tax Returns    28

SECTION 3.11.

   No Material Misstatements    28

SECTION 3.12.

   Employee Benefit Plans    28

SECTION 3.13.

   No Default    29

SECTION 3.14.

   Ownership of Property; Liens; Insurance    29

SECTION 3.15.

   Intellectual Property    29

SECTION 3.16.

   Labor Matters    29

SECTION 3.17.

   Environmental Matters    29

SECTION 3.18.

   Solvency    30

 

i



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

ARTICLE IV   Conditions Of Effectiveness and Lending

   30

SECTION 4.01.

   All Borrowings    30

SECTION 4.02.

   Effectiveness    31

ARTICLE V   Affirmative Covenants

   32

SECTION 5.01.

   Existence; Businesses and Properties    32

SECTION 5.02.

   Insurance    33

SECTION 5.03.

   Payment of Obligations; Taxes    33

SECTION 5.04.

   Financial Statements, Reports, etc    33

SECTION 5.05.

   Litigation and Other Notices    34

SECTION 5.06.

   Employee Benefits    34

SECTION 5.07.

   Maintaining Records; Access to Properties and Inspections    34

SECTION 5.08.

   Use of Proceeds    35

SECTION 5.09.

   Environmental Laws    35

ARTICLE VI   Negative Covenants

   35

SECTION 6.01.

   Liens    35

SECTION 6.02.

   Sale and Lease-Back Transactions    36

SECTION 6.03.

   Mergers, Consolidations and Sales of Assets    37

SECTION 6.04.

   Subsidiary Indebtedness    37

SECTION 6.05.

   Financial Covenants    37

ARTICLE VII   Events Of Default

   38

ARTICLE VIII   The Administrative Agent

   40

ARTICLE IX   Guarantee

   42

ARTICLE X   Miscellaneous

   43

SECTION 10.01.

   Notices    43

SECTION 10.02.

   Survival of Agreement    43

SECTION 10.03.

   Binding Effect    44

SECTION 10.04.

   Successors and Assigns    44

SECTION 10.05.

   Expenses; Indemnity    47

SECTION 10.06.

   Right of Setoff    47

SECTION 10.07.

   APPLICABLE LAW    48

SECTION 10.08.

   Waivers; Amendment    48

SECTION 10.09.

   Interest Rate Limitation    48

SECTION 10.10.

   Entire Agreement    48

SECTION 10.11.

   WAIVER OF JURY TRIAL    49

SECTION 10.12.

   Severability    49

SECTION 10.13.

   Counterparts    49

SECTION 10.14.

   Headings    49

SECTION 10.15.

   Jurisdiction; Consent to Service of Process    49

SECTION 10.16.

   Confidentiality    50

SECTION 10.17.

   Release of Guarantees    50

SECTION 10.18.

   Waiver and Consent of the Existing Credit Agreement    51

 

ii



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    Administrative Questionnaire Exhibit B    Form of Assignment and
Acceptance Exhibit C    Form of Borrowing Request Exhibit D-1    Form of
Competitive Bid Request Exhibit D-2    Form of Notice of Competitive Bid Request
Exhibit D-3    Form of Competitive Bid Exhibit D-4    Form of Competitive Bid
Accept/Reject Letter Exhibit E    Form of Opinion of Jay B. Stephens Exhibit F
   Form of Opinion of Bingham McCutchen LLP

 

SCHEDULES

 

Schedule 2.01    Lenders and Commitments Schedule 3.01    Significant
Subsidiaries Schedule 3.05    Financial Statements/Material Liabilities Schedule
3.07    Litigation Schedule 6.01    Existing Liens Schedule 6.04    Existing
Subsidiary Indebtedness

 

iii



--------------------------------------------------------------------------------

364-DAY COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY, dated as of November
24, 2003, among RAYTHEON COMPANY, a Delaware corporation (the “Borrower”),
RAYTHEON TECHNICAL SERVICES COMPANY LLC, a Delaware limited liability company,
and RAYTHEON AIRCRAFT COMPANY, a Kansas corporation, each as a Guarantor (in
such capacity, each a “Guarantor” and, collectively, the “Guarantors”), the
Lenders (as defined in Article I), J.P. MORGAN SECURITIES INC. and BANC OF
AMERICA SECURITIES LLC, as joint lead arrangers and joint bookrunners (in such
capacity, the “Arrangers”), BANK OF AMERICA, N.A., as syndication agent (in such
capacity, the “Syndication Agent”), CITICORP USA, INC. and CREDIT SUISSE FIRST
BOSTON, as documentation agents (in such capacity, each a “Documentation Agent”
and, collectively, the “Documentation Agents”), and JPMORGAN CHASE BANK, a New
York banking corporation, as administrative agent (in such capacity, the
“Administrative Agent”, and, collectively with the Syndication Agent, the
“Agents”) for the Lenders.

 

The Borrower has requested the Lenders, and the Lenders have agreed, to extend
credit in the form of Revolving Loans at any time and from time to time prior to
the Maturity Date, in an aggregate principal amount at any time outstanding not
in excess of $1,400,000,000. The Borrower also has requested the Lenders to
provide a procedure pursuant to which the Borrower may invite the Lenders to bid
on an uncommitted basis on short-term borrowings by the Borrower. The proceeds
of the Loans are to be used by the Borrower for working capital and general
corporate purposes of the Borrower and its Subsidiaries.

 

The Lenders are willing to extend such credit to the Borrower on the terms and
subject to the conditions set forth herein. Accordingly, the parties hereto
agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

 

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

 

“ABR Loan” shall mean any Loan bearing interest at the Alternate Base Rate in
accordance with the provisions of Article II.

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A.

 

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

 

“Agents” shall have the meaning assigned to such term in the preamble.

 

“Agents’ Fees” shall have the meaning assigned to such term in Section 2.06(c).

 

“Aggregate Revolving Credit Exposure” shall mean the aggregate amount of the
Lenders’ Revolving Credit Exposures.



--------------------------------------------------------------------------------

“Agreement” shall mean this 364-Day Competitive Advance and Revolving Credit
Facility, as amended, supplemented or otherwise modified from time to time.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Base CD Rate in effect on such day
plus 1% and (c) the Federal Funds Effective Rate in effect on such day plus 1/2
of 1%. If for any reason the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Base CD Rate or the Federal Funds Effective Rate or both for any
reason, including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms hereof, the Alternate Base
Rate shall be determined without regard to clause (b) or (c), or both, of the
preceding sentence, as appropriate, until the circumstances giving rise to such
inability no longer exist. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Base CD Rate or the Federal Funds Effective Rate shall be
effective on the effective date of such change in the Prime Rate, the Base CD
Rate or the Federal Funds Effective Rate, respectively.

 

“Applicable Percentage” shall mean, with respect to any Eurodollar Loan (other
than any Eurodollar Competitive Loan), with respect to any ABR Loan or with
respect to the Facility Fees, as the case may be, with respect to the day of,
and any day after, the Closing Date, the applicable percentage set forth below
under the caption “Eurodollar Spread”, “ABR Spread” or “Fee Percentage”, as the
case may be, based upon the ratings by S&P and Moody’s, respectively, applicable
on such date to the Index Debt; provided, that, after the Maturity Date, the
applicable percentage (Eurodollar Spread or ABR Spread) below shall be increased
by 0.500% per annum

 

   

Eurodollar Spread

--------------------------------------------------------------------------------

 

ABR Spread

--------------------------------------------------------------------------------

 

Fee Percentage

--------------------------------------------------------------------------------

Category 1

           

BBB+ or higher by S&P or Baa1 or higher by Moody’s

  0.625%   0.000%   0.125%

Category 2

           

BBB by S&P or Baa2 by Moody’s

  0.725%   0.000%   0.150%

Category 3

           

BBB–by S&P or Baa3 by Moody’s

  0.950%   0.000%   0.175%

Category 4

           

BB+ by S&P or Ba1 by Moody’s

  1.275%   0.500%   0.225%

Category 5

           

BB or lower by S&P or Ba2 or lower by Moody’s

  1.675%   1.000%   0.325%

 

For purposes of this definition, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this paragraph), then such rating agency
shall be deemed to have established a rating in Category 5; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Percentage shall be
based on the higher of the two ratings

 

2



--------------------------------------------------------------------------------

unless the ratings differ by more than one category, in which case the governing
rating shall be the rating next below the higher of the two; and (iii) if the
ratings established or deemed to have been established by Moody’s and S&P for
the Index Debt shall be changed (other than as a result of a change in the
rating system of Moody’s or S&P), such change shall be effective as of the date
on which it is first announced by the applicable rating agency. Each change in
the Applicable Percentage shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change. If the rating system of Moody’s or S&P
shall change, or if either such rating agency shall cease to be in the business
of rating corporate debt obligations, the Borrower and the Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the non-availability of ratings from such rating agency and, pending
the effectiveness of any such amendment, the Applicable Percentage shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.

 

“Arrangers” shall have the meaning assigned to such term in the preamble.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit B or such other form as shall be approved by the Administrative
Agent.

 

“Base CD Rate” shall mean the sum of (a) the product of (i) the Three-Month
Secondary CD Rate and (ii) Statutory Reserves and (b) the Assessment Rate. The
term “Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other domestic banking authority to which the
Administrative Agent or any Lender (including any branch, Affiliate, or other
fronting office making or holding a Loan) is subject with respect to the Base CD
Rate, for new negotiable nonpersonal time deposits in Dollars of over $100,000
with maturities approximately equal to three months. Statutory Reserves shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage. The term “Assessment Rate” shall mean for any date the
annual rate (rounded upwards, if necessary, to the next 1/100 of 1%) most
recently estimated by the Administrative Agent as the then current net annual
assessment rate that will be employed in determining amounts payable by the
Administrative Agent to the Federal Deposit Insurance Corporation (or any
successor) for insurance by such Corporation (or such successor) of time
deposits made in Dollars at the Administrative Agent’s domestic offices.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

 

“Borrowing” shall mean a group of Loans of a single Type made by the Lenders
(or, in the case of a Competitive Borrowing, by the Lender or Lenders whose
Competitive Bids have been accepted pursuant to Section 2.03) on a single date
and as to which a single Interest Period is in effect.

 

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.04 and substantially in the form of Exhibit C.

 

“Business” shall have the meaning assigned to such term in Section 3.17.

 

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that, when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.

 

3



--------------------------------------------------------------------------------

“Capital Lease Obligations” shall mean as to any person, the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.

 

A “Change in Control” shall be deemed to have occurred if (a) any “person” or
“group” as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) shall become the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act), directly or indirectly, of more than 50% of the outstanding common stock
of the Borrower, or (b) a majority of the seats (other than vacant seats) on the
board of directors of the Borrower shall at any time have been occupied by
persons who were neither (i) nominated by the board of directors of the Borrower
nor (ii) appointed by directors so nominated.

 

“Closing Date” shall mean November 24, 2003.

 

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time.

 

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Revolving Loans hereunder in an aggregate principal and/or face
amount not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Lender
became a party hereto, as the same may be (a) reduced from time to time pursuant
to Section 2.10 or pursuant to Section 2.16, and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to Section
10.04. The aggregate initial Commitments shall be $1,400,000,000.

 

“Competitive Bid” shall mean an offer by a Lender to make a Competitive Loan
pursuant to Section 2.03.

 

“Competitive Bid Accept/Reject Letter” shall mean a notification made by the
Borrower pursuant to Section 2.03(d) in the form of Exhibit D-4.

 

“Competitive Bid Rate” shall mean, as to any Competitive Bid made by a Lender
pursuant to Section 2.03(b), (i) in the case of a Eurodollar Competitive Loan,
the Margin, and (ii) in the case of a Fixed Rate Loan, the fixed rate of
interest offered by the Lender making such Competitive Bid.

 

“Competitive Bid Request” shall mean a request made pursuant to Section 2.03 in
the form of Exhibit D-1.

 

“Competitive Borrowing” shall mean a Borrowing consisting of a Competitive Loan
or concurrent Competitive Loans from the Lender or Lenders whose Competitive
Bids for such Borrowing have been accepted by the Borrower under the bidding
procedure described in Section 2.03.

 

“Competitive Loan” shall mean a Loan from a Lender to the Borrower pursuant to
the bidding procedure described in Section 2.03. Each Competitive Loan shall be
a Eurodollar Competitive Loan or a Fixed Rate Loan.

 

4



--------------------------------------------------------------------------------

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated October 2003, as revised, amended, modified or
otherwise supplemented prior to the date hereof.

 

“Consolidated EBITDA” shall mean, for any period, the sum of (a) Consolidated
Net Income for such period and (b) the aggregate amounts deducted in determining
Consolidated Net Income in respect of (i) Consolidated Net Interest Expense for
such period, (ii) income taxes, depreciation and amortization of the Borrower
and its consolidated Subsidiaries for such period determined in accordance with
GAAP and (iii) write-offs of goodwill as required, or as would be required in
the next succeeding fiscal year of the Borrower, by Statement of Financial
Accounting Standards No. 142, Goodwill and Other Intangible Assets.

 

“Consolidated Interest Coverage Ratio” shall mean for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Net Interest Expense
for such period.

 

“Consolidated Net Income”: for any period, the consolidated net income (or
deficit) of the Borrower and its consolidated Subsidiaries for such period,
determined in accordance with GAAP; provided that (i) for the fiscal quarter of
the Borrower and its consolidated Subsidiaries ending June 29, 2003, such
Consolidated Net Income shall be increased by an amount not to exceed
$100,000,000 for such fiscal quarter, representing one-time charges to the
extent recorded in connection with the discontinued operations of Raytheon
Engineers and Constructors with respect to such fiscal quarter and (ii) for the
fiscal quarter of the Borrower and its consolidated Subsidiaries ending
September 28, 2003, such Consolidated Net Income shall be increased by an amount
not to exceed $306,000,000 for such fiscal quarter, representing write-offs and
charges to the extent recorded for such quarter in connection with the Network
Centric Systems business, the Technical Services business, and the discontinued
operations of Raytheon Engineers and Constructors with respect to such fiscal
quarter.

 

“Consolidated Net Interest Expense” shall mean, for any period, net interest
expense of the Borrower and its consolidated Subsidiaries for such period,
determined in accordance with GAAP.

 

“Consolidated Net Tangible Assets” shall mean, as at any date of determination,
the total amount of assets of the Borrower and the Subsidiaries (less applicable
depreciation, amortization and other valuation reserves) at such date, after
deducting therefrom (a) all current liabilities of the Borrower and the
Subsidiaries at such date and (b) all goodwill, trade names, trademarks,
patents, unamortized debt issuance fees and expenses and other like intangibles
at such date.

 

“Contractual Obligations” shall mean, as to any person, any provision of any
security issued by such person or of any agreement, instrument or other
undertaking to which such person is a party or by which it or any of its
property is bound.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

 

“Dollars” or “$” shall mean lawful money of the United States of America.

 

“Environmental Laws” shall mean any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental

 

5



--------------------------------------------------------------------------------

Authority or other applicable laws or regulations (including common law)
regulating, relating to or imposing liability or standards of conduct concerning
protection of human health or the environment, as now or may at any time
hereafter be in effect.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code, or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan; (b) the
adoption of any amendment to a Plan that would require the provision of security
pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA; (c) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (d) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (e) the incurrence of any liability under Title IV of ERISA
with respect to the termination of any Plan or the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; (f) the receipt by the Borrower or any ERISA Affiliate from
the PBGC or a plan administrator of any notice relating to the intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (g)
the receipt by the Borrower or any ERISA Affiliate of any notice that Withdrawal
Liability is being imposed or a determination that a Multiemployer Plan is, or
is expected to be, insolvent or in reorganization, within the meaning of Title
IV of ERISA; and (h) the occurrence of a non-exempt “prohibited transaction”
with respect to which the Borrower or any of its Subsidiaries is a “disqualified
person” (within the meaning of Section 4975) of the Code, or with respect to
which the Borrower or any such Subsidiary could otherwise be liable.

 

“Eurocurrency Reserve Requirements” shall mean for any day as applied to a
Eurodollar Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves) under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.

 

“Eurodollar Base Rate” shall mean with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, the rate per annum determined on the
basis of the rate for deposits in Dollars for a period equal to such Interest
Period commencing on the first day of such Interest Period appearing on Page
3750 of the Telerate screen as of 11:00 A.M., London time, two Business Days
prior to the beginning of such Interest Period. In the event that such rate does
not appear on Page 3750 of the Telerate screen (or otherwise on such screen),
the “Eurodollar Base Rate” shall be determined by reference to such other
comparable publicly available service for displaying eurodollar rates as may be
selected by the Administrative Agent or, in the absence of such availability, by
reference to the rate at which the Administrative Agent is offered Dollar
deposits at or about 11:00 A.M., New York City time, two Business Days prior to
the beginning of such Interest Period in the interbank eurodollar market where
its eurodollar and foreign currency and exchange operations are then being
conducted for delivery on the first day of such Interest Period for the number
of days comprised therein.

 

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

 

6



--------------------------------------------------------------------------------

“Eurodollar Competitive Borrowing” shall mean a Borrowing comprised of
Eurodollar Competitive Loans.

 

“Eurodollar Competitive Loan” shall mean any Competitive Loan bearing interest
at a rate determined by reference to the Eurodollar Rate in accordance with the
provisions of Article II.

 

“Eurodollar Loan” shall mean any Eurodollar Revolving Loan or Eurodollar
Competitive Loan.

 

“Eurodollar Rate” shall mean with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, a rate per annum determined for such day
in accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

 

                    Eurodollar Base Rate                    

1.00—Eurocurrency Reserve Requirements

 

“Eurodollar Revolving Credit Borrowing” shall mean a Borrowing comprised of
Eurodollar Revolving Loans.

 

“Eurodollar Revolving Loan” shall mean any Revolving Loan bearing interest at a
rate determined by reference to the Eurodollar Rate in accordance with the
provisions of Article II.

 

“Event of Default” shall have the meaning assigned to such term in Article VII.

 

“Excess Utilization Day” shall mean each day on which the Utilization Percentage
exceeds 33.3%.

 

“Existing Credit Agreement” shall mean the 364-Day Competitive Advance and
Revolving Credit Facility Credit Agreement, dated as of November 25, 2002 (as
amended, supplemented or otherwise modified through the date hereof), among
Raytheon Company, as the borrower, Raytheon Technical Services Company and
Raytheon Aircraft Company, as guarantors, the lenders from time to time parties
thereto, Bank of America, N.A., as syndication agent, and JPMorgan Chase Bank,
as administrative agent.

 

“Facility Fee” shall have the meaning assigned to such term in Section 2.06(a).

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three Federal funds brokers of recognized standing selected by it.

 

“Fee Letter” shall be the collective reference to (i) the Fee Letter, dated
October 7, 2003, between the Borrower, the Administrative Agent and J.P. Morgan
Securities Inc. and (ii) the Fee Letter, dated October 7, 2003, between the
Borrower, Bank of America, N.A., and Banc of America Securities LLC.

 

“Fees” shall mean the Facility Fees and the Agents’ Fees.

 

“Financial Officer” of any corporation shall mean the chief financial officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such corporation.

 

7



--------------------------------------------------------------------------------

“Five-Year Credit Agreement” shall mean the Five-Year Credit Agreement, dated as
of November 28, 2001, as amended, supplemented or otherwise modified from time
to time, among the Borrower, Raytheon Technical Services Company LLC, a Delaware
limited liability company, and Raytheon Aircraft Company, a Kansas corporation,
each as a Guarantor, the several lenders from time to time parties thereto, J.P.
Morgan Securities Inc. and Banc of America Securities LLC, as joint lead
arrangers and joint bookrunners, Citicorp USA, Inc., Credit Suisse First Boston
and Mizuho Financial Group, each as a documentation agent, Bank of America, N.A,
as the syndication agent, and JPMorgan Chase Bank, as the administrative agent.

 

“Fixed Rate Borrowing” shall mean a Borrowing comprised of Fixed Rate Loans.

 

“Fixed Rate Loan” shall mean any Competitive Loan bearing interest at a fixed
percentage rate per annum (expressed in the form of a decimal to no more than
four decimal places) specified by the Lender making such Loan in its Competitive
Bid.

 

“GAAP” shall mean generally accepted accounting principles applied on a
consistent basis.

 

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

 

“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other liability of any other person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligations of such person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
liability or to purchase (or to advance or supply funds for the purchase of) any
security for the payment of such Indebtedness or liability, (b) to purchase
property, securities or services for the purpose of assuring the owner of such
Indebtedness or liability of the payment of such Indebtedness or liability or
(c) to maintain working capital, equity capital or other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or liability.

 

“Guarantor” shall have the meaning assigned to such term in the preamble.

 

“Hedge Agreements” shall mean all interest rate swaps, caps or collar agreements
or similar arrangements dealing with interest rates or currency exchange rates
or the exchange of nominal interest obligations, either generally or under
specific contingencies.

 

“Indebtedness” of any person shall mean, as at any date of determination, all
indebtedness (including capitalized lease obligations) of such person and its
consolidated subsidiaries at such date that would be required to be included as
a liability on a consolidated balance sheet (excluding the footnotes thereto) of
such person prepared in accordance with GAAP applied on a basis consistent with
the application used in the financial statements referred to in Section 3.05.

 

“Index Debt” shall mean the senior, unsecured, non-credit enhanced, long-term
indebtedness for borrowed money of the Borrower.

 

“Interest Payment Date” shall mean, with respect to any Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurodollar Borrowing with an Interest Period of more than
three months’ duration, each day that would have been an Interest Payment Date
had successive Interest Periods of three months’ duration been applicable to
such

 

8



--------------------------------------------------------------------------------

Borrowing, and, in addition, except with respect to any ABR Loan, the date of
any prepayment of such Loan or conversion of such Loan to a Loan of a different
Type.

 

“Interest Period” shall mean (a) as to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as the case may be, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter, as the Borrower may elect, (b) as to any ABR Borrowing, the
period commencing on the date of such Borrowing or on the last day of the
immediately preceding Interest Period applicable to such Borrowing, as the case
may be, and ending on the earlier of (i) the next succeeding March 31, June 30,
September 30 or December 31 and (ii) subject to Section 2.05(a), the Maturity
Date and (c) as to any Fixed Rate Borrowing, the period commencing on the date
of such Borrowing and ending on the date specified in the Competitive Bids in
which the offer to make the Fixed Rate Loans comprising such Borrowing was
extended, which shall not be earlier than seven days after the date of such
Borrowing or later than 360 days after the date of such Borrowing; provided,
however, that, if any Interest Period would end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless, in the case of a Eurodollar Borrowing only, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day. Interest shall accrue from
and including the first day of an Interest Period to but excluding the last day
of such Interest Period. Notwithstanding anything to the contrary in this
definition of “Interest Period”, and except as provided in Section 2.05(a), any
Interest Period that would otherwise extend beyond the Maturity Date shall end
on the Maturity Date.

 

“Lender Affiliate” shall mean (a) any Affiliate of any Lender, (b) any person
that is administered or managed by any Lender or any Affiliate of any Lender and
that is engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and (c) with respect to any Lender which is a fund that invests in
commercial loans and similar extensions of credit, any other fund that invests
in commercial loans and similar extensions of credit and is managed or advised
by the same investment advisor as such Lender or by an Affiliate of such Lender
or investment advisor.

 

“Lenders” shall mean (a) the financial institutions listed on Schedule 2.01
(other than any such financial institution that has ceased to be a party hereto
pursuant to an Assignment and Acceptance) and (b) any financial institution that
has become a party hereto pursuant to an Assignment and Acceptance.

 

“Lien” shall mean, with respect to any asset of any person, (a) any mortgage,
deed of trust, lien, pledge, encumbrance, charge or security interest in or on
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities that constitute assets of such
person, any purchase option, call or similar right of a third party with respect
to such securities.

 

“Loans” shall mean the Revolving Loans and the Competitive Loans.

 

“Mandatorily Redeemable Equity Securities” shall mean the 17,250,000 equity
security units, including any remarketed securities, issued by the Borrower in
May 2001. Each equity security unit consists of a contract to purchase shares of
the Borrower’s common stock on May 15, 2004, and a mandatorily redeemable equity
security, with a stated liquidation amount of $50.00 due on May 15, 2004. The
mandatorily redeemable equity security represents an undivided interest in the
assets of RC Trust I, a Delaware business trust, formed for the purpose of
issuing these securities and whose assets consist solely of subordinated notes
issued by the Borrower.

 

9



--------------------------------------------------------------------------------

“Margin” shall mean, as to any Eurodollar Competitive Loan, the margin
(expressed as a percentage rate per annum in the form of a decimal to no more
than four decimal places) to be added to or subtracted from the Eurodollar Rate
in order to determine the interest rate applicable to such Loan, as specified in
the Competitive Bid relating to such Loan.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” shall mean a materially adverse effect on the
business, assets, operations or condition, financial or otherwise, of the
Borrower and the Subsidiaries taken as a whole.

 

“Materials of Environmental Concern” shall mean all explosive or radioactive
substances or wastes and all hazardous or toxic substances, wastes or other
pollutants, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, urea-formaldehyde
insulation, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.

 

“Maturity Date” shall mean the date which is 364 days after the Closing Date.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

 

“Obligations” shall mean (a) the due and punctual payment of (i) the principal
of and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, and (ii) all other monetary obligations, including Fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) of the Borrower to the Lenders
under this Agreement and (b) the due and punctual performance of all covenants,
agreements, obligations and liabilities of the Borrower under or pursuant to
this Agreement.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

“Permitted Receivables Program” shall mean any receivables securitization
program pursuant to which the Borrower or any of the Subsidiaries sells accounts
receivable and related receivables to any non-Affiliate in a “true sale”
transaction; provided, however, that any related indebtedness incurred to
finance the purchase of such accounts receivable is not includible on the
balance sheet of the Borrower or any Subsidiary in accordance with GAAP and
applicable regulations of the Securities and Exchange Commission.

 

“person” shall mean any natural person, corporation, limited liability company,
business trust, joint venture, association, company, partnership or government,
or any agency or political subdivision thereof.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 307 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

10



--------------------------------------------------------------------------------

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by the Administrative Agent as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective on the date such change is publicly announced as being effective.

 

“Property” shall have the meaning assigned to such term in Section 3.17.

 

“Ratio Certificate” shall mean a certificate, signed on behalf of the Borrower
by a Financial Officer of the Borrower, delivered to the Administrative Agent on
the Closing Date and as may be required by Section 5.04(c), and setting forth
the calculations, in reasonable detail, required to determine compliance with
all covenants set forth in Sections 6.05 (a) and (b) on the Closing Date or on
the last day of any fiscal quarter, as the case may be.

 

“Register” shall have the meaning given such term in Section 10.04(d).

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Required Lenders” shall mean, at any time, the holders of more than 50% of the
Commitments then in effect or, if the Commitments have been terminated, the
Aggregate Revolving Credit Exposure then outstanding.

 

“Responsible Officer” of any corporation shall mean any executive officer or
Financial Officer of such corporation and any other officer or similar official
thereof responsible for the administration of the obligations of such
corporation in respect of this Agreement.

 

“Revolving Credit Borrowing” shall mean a Borrowing comprised of Revolving
Loans.

 

“Revolving Credit Exposure” shall mean, as to any Lender at any time, an amount
equal to the aggregate principal amount of all Revolving Loans held by such
Lender then outstanding.

 

“Revolving Loans” shall mean the revolving loans made by the Lenders to the
Borrower pursuant to Section 2.01. Each Revolving Loan shall be a Eurodollar
Revolving Loan or an ABR Loan.

 

“S&P” shall mean Standard & Poor’s Ratings Service.

 

“Significant Subsidiary” shall mean any Subsidiary that would be a “Significant
Subsidiary” at such time, as such term is defined in Regulation S-X promulgated
by the Securities and Exchange Commission as in effect on the Closing Date.
Notwithstanding Regulation S-X, each Guarantor will at all times be deemed to be
a Significant Subsidiary.

 

“Solvent” when used with respect to any person, shall mean that, as of any date
of determination, (a) the amount of the “present fair saleable value” of the
assets of such person will, as of such date, exceed the amount of all
“liabilities of such person, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such person will, as of such date, be greater
than the amount that will be required to pay the liability of such person on its
debts as such debts become absolute and matured, (c) such person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) such person will be able

 

11



--------------------------------------------------------------------------------

to pay its debts as they mature. For purposes of this definition, (i) “debt”
means liability on a “claim”, and (ii) “claim” means any (x) right to payment,
whether or not such a right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured or unsecured or (y) right to an equitable remedy for breach of
performance if such breach gives rise to a right to payment, whether or not such
right to an equitable remedy is reduced to judgment, fixed, contingent, matured
or unmatured, disputed, undisputed, secured or unsecured.

 

“Stockholders’ Equity” shall mean, as at any date of determination, the
stockholders’ equity of the Borrower and its consolidated Subsidiaries as of
such date, as determined in accordance with GAAP.

 

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, owned, controlled or held or (b) that is, at the time any determination is
made, otherwise Controlled, by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

 

“Subsidiary” shall mean any subsidiary of the Borrower.

 

“Term-out Loans” shall mean Loans the principal amount of which the Borrower
allows to remain outstanding after the Maturity Date, but prior to the first
anniversary of the Maturity Date, in accordance with subsection 2.05(a).

 

“Three-Month Secondary CD Rate” shall mean, for any day, the secondary market
rate for three-month certificates of deposit reported as being in effect on such
day (or, if such day shall not be a Business Day, the next preceding Business
Day) by the Board through the public information telephone line of the Federal
Reserve Bank of New York (which rate will, under the current practices of the
Board, be published in Federal Reserve Statistical Release H.15(519) during the
week following such day), or, if such rate shall not be so reported on such day
or such next preceding Business Day, the average of the secondary market
quotations for three-month certificates of deposit of major money center banks
in New York City received at approximately 10:00 a.m., New York City time, on
such day (or, if such day shall not be a Business Day, on the next preceding
Business Day) by the Administrative Agent from three New York City negotiable
certificate of deposit dealers of recognized standing selected by it.

 

“Total Capitalization” shall mean, as at any date of determination, the sum of
Total Debt at such date and Mandatorily Redeemable Equity Securities and
Stockholders’ Equity at such date.

 

“Total Commitment” shall mean, at any time, the aggregate amount of the
Commitments, as in effect at such time.

 

“Total Debt” shall mean, at a particular date, all amounts which would be
included as indebtedness (including capitalized leases) on a consolidated
balance sheet of the Borrower and its consolidated Subsidiaries, determined in
accordance with GAAP.

 

“Transactions” shall have the meaning assigned to such term in Section 3.02.

 

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Eurodollar Rate and the Alternate Base Rate.

 

12



--------------------------------------------------------------------------------

“Utilization Fee” shall have the meaning assigned to such term in Section
2.06(b).

 

“Utilization Percentage” shall mean on any day the percentage equivalent to a
fraction (a) the numerator of which is the sum of the aggregate outstanding
principal amount of (i) the Loans, (ii) the Loans (as defined under the
Five-Year Credit Agreement) and (iii) the L/C Obligations (as defined under the
Five-Year Credit Agreement); and (b) the denominator of which is the sum of (y)
the aggregate Commitments (or, on any day after termination of the Commitments,
the aggregate Commitments in effect immediately preceding such termination) and
(z) the aggregate Commitments (as defined under the Five-Year Credit Agreement)
(or, on any day after termination of the Commitments (as defined under the
Five-Year Credit Agreement), the aggregate Commitments (as defined under the
Five-Year Credit Agreement) in effect immediately preceding such termination).

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02.    Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. All references
herein to Articles, Sections, Exhibits and Schedules shall be deemed references
to Articles and Sections of, and Exhibits and Schedules to, this Agreement
unless the context shall otherwise require. Except as otherwise expressly
provided herein, (a) any reference to this Agreement shall mean this Agreement
as amended, restated, supplemented or otherwise modified from time to time and
(b) all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided, however, that
for purposes of determining compliance with the covenants contained in Article
VI, all accounting terms herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP as in effect on
the date of the Existing Credit Agreement and applied on a basis consistent with
the application used in the financial statements referred to in Section 3.05.

 

ARTICLE II

 

The Credits

 

SECTION 2.01.    Commitments. Subject to the terms and conditions and relying
upon the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make Revolving Loans to the Borrower, at any time
and from time to time on or after the Closing Date, and until the earlier of the
Maturity Date and the termination of the Commitment of such Lender in accordance
with the terms hereof, in an aggregate principal amount at any time outstanding
that will not result in (a)(i) such Lender’s Revolving Credit Exposure exceeding
(ii) such Lender’s Commitment or (b)(i) the aggregate amount of outstanding
Loans exceeding (ii) the Total Commitment. Within the limits set forth in the
preceding sentence, the Borrower may borrow, pay or prepay and reborrow
Revolving Loans on or after the Closing Date and prior to the Maturity Date,
subject to the terms, conditions and limitations set forth herein.

 

SECTION 2.02.    Loans. (a) Each Revolving Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments; provided, however, that the failure of any Lender
to make any Loan shall not in itself relieve any other Lender of its obligation
to lend hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to make any Loan required to be
made by such other Lender). Each Competitive Loan shall be made in accordance
with the procedures set forth in

 

13



--------------------------------------------------------------------------------

Section 2.03. The Loans comprising any Borrowing shall be in an aggregate
principal amount that is (i) an integral multiple of $1,000,000 and not less
than $10,000,000 or (ii) equal to the remaining available balance of the Total
Commitment.

 

(b)    Subject to Sections 2.09 and 2.14, each Competitive Borrowing shall be
comprised entirely of Eurodollar Competitive Loans or Fixed Rate Loans, and each
Revolving Credit Borrowing shall be comprised entirely of ABR Loans or
Eurodollar Loans as the Borrower may request pursuant to Section 2.03 or 2.04,
as applicable. Each Lender may at its option make any Eurodollar Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.
Borrowings of more than one Type may be outstanding at the same time; provided,
however, that the Borrower shall not be entitled to request any Borrowing that,
if made, would result in more than 15 Eurodollar Borrowings outstanding
hereunder at any time. For purposes of the foregoing, Borrowings having
different Interest Periods, regardless of whether they commence on the same
date, shall be considered separate Borrowings.

 

(c)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to such
account in New York City as the Administrative Agent may designate not later
than 11:00 a.m., New York City time, and the Administrative Agent shall by 12:00
(noon), New York City time, credit the amounts so received to an account with
the Administrative Agent designated by the Borrower in the applicable Borrowing
Request or Competitive Bid Request, which account must be in the name of the
Borrower or, if a Borrowing shall not occur on such date because any condition
precedent herein specified shall not have been met, return the amounts so
received to the respective Lenders.

 

(d)    Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent within one Business Day of demand therefor such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent at (i) in the case of the Borrower, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Lender, a rate determined by the Administrative Agent
to represent its cost of overnight or short-term funds (which determination
shall be conclusive absent manifest error). If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount shall constitute
such Lender’s Loan as part of such Borrowing for purposes of this Agreement.

 

(e)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Borrowing if the Interest Period requested with
respect thereto would end after the Maturity Date, unless the Borrower has given
notice to extend payment of the principal amount of the Loans until the first
anniversary of the Maturity Date in accordance with subsection 2.05(a).

 

SECTION 2.03.    Competitive Bid Procedure. (a) In order to request Competitive
Bids, the Borrower shall hand deliver or telecopy to the Administrative Agent a
duly completed Competitive Bid Request (i) in the case of a Eurodollar
Competitive Borrowing, not later than 10:00 a.m., New York City time, four
Business Days before the proposed date of such Borrowing and (ii) in the case of
a Fixed Rate

 

14



--------------------------------------------------------------------------------

Borrowing, not later than 10:00 a.m., New York City time, one Business Day
before the proposed date of such Borrowing. A Competitive Bid Request shall not
be made within five Business Days after the date of any previous Competitive Bid
Request. No ABR Loan shall be requested in, or made pursuant to, a Competitive
Bid Request. A Competitive Bid Request that does not conform substantially to
the format of Exhibit D-1 may be rejected by the Administrative Agent and the
Administrative Agent shall notify the Borrower of such rejection as promptly as
practicable. Each Competitive Bid Request shall refer to this Agreement and
specify (i) whether the Borrowing being requested is to be a Eurodollar
Competitive Borrowing or a Fixed Rate Borrowing; (ii) the date of such Borrowing
(which shall be a Business Day); (iii) the number and the location of the
account to which funds are to be disbursed (which shall be an account that
complies with the requirements of Section 2.02(c)); (iv) the aggregate principal
amount of such Borrowing, which shall be a minimum of $10,000,000 and an
integral multiple of $1,000,000 and not greater than the Total Commitment then
available; and (v) the Interest Period with respect thereto (which may not end
after the Maturity Date unless the Borrower has given notice to extend payment
of the principal amount of the Loans until the first anniversary of the Maturity
Date in accordance with subsection 2.05(a)). Promptly after its receipt of a
Competitive Bid Request that is not rejected, the Administrative Agent shall by
telecopy in the form set forth in Exhibit D-2 invite the Lenders to bid to make
Competitive Loans pursuant to the Competitive Bid Request.

 

(b)    Each Lender may make one or more Competitive Bids to the Borrower
responsive to a Competitive Bid Request. Each Competitive Bid by a Lender must
be received by the Administrative Agent by telecopy in the form of Exhibit D-3,
(i) in the case of a Eurodollar Competitive Borrowing, not later than 9:30 a.m.,
New York City time, three Business Days before the proposed date of such
Competitive Borrowing and (ii) in the case of a Fixed Rate Borrowing, not later
than 9:30 a.m., New York City time, on the proposed date of such Competitive
Borrowing. Competitive Bids that do not conform substantially to the format of
Exhibit D-3 may be rejected by the Administrative Agent, and the Administrative
Agent shall notify the applicable Lender as promptly as practicable. Each
Competitive Bid shall refer to this Agreement and specify (x) the principal
amount (which shall be a minimum of $5,000,000 and an integral multiple of
$1,000,000 and which may equal the entire principal amount of the Competitive
Borrowing requested by the Borrower) of the Competitive Loan or Loans that the
Lender is willing to make, (y) the Competitive Bid Rate or Rates at which the
Lender is prepared to make such Loan or Loans and (z) the Interest Period
applicable to such Loan or Loans and the last day thereof.

 

(c)    The Administrative Agent shall promptly notify the Borrower by telecopy
of the Competitive Bid Rate and the principal amount of each Competitive Loan in
respect of which a Competitive Bid shall have been made and the identity of the
Lender that shall have made each bid.

 

(d)    The Borrower may, subject only to the provisions of this paragraph (d),
accept or reject any Competitive Bid. The Borrower shall notify the
Administrative Agent by telephone, confirmed by telecopy in the form of a
Competitive Bid Accept/Reject Letter, whether and to what extent it has decided
to accept or reject each Competitive Bid, (x) in the case of a Eurodollar
Competitive Borrowing, not later than 10:30 a.m., New York City time, three
Business Days before the date of the proposed Competitive Borrowing and (y) in
the case of a Fixed Rate Borrowing, not later than 10:30 a.m., New York City
time, on the proposed date of the Competitive Borrowing; provided, however, that
(i) the failure of the Borrower to give such notice shall be deemed to be a
rejection of each Competitive Bid, (ii) the Borrower shall not accept a
Competitive Bid made at a particular Competitive Bid Rate if the Borrower has
decided to reject a Competitive Bid made at a lower Competitive Bid Rate, (iii)
the aggregate amount of the Competitive Bids accepted by the Borrower shall not
exceed (but may be less than) the principal amount specified in the Competitive
Bid Request, (iv) if the Borrower shall accept a Competitive Bid or Bids made at
a particular Competitive Bid Rate but the amount of such Competitive Bid or Bids
would cause the total amount to be accepted by the Borrower to exceed the amount
specified in the Competitive Bid Request, then the Borrower shall accept a
portion of such Competitive Bid or Bids in an amount equal to

 

 

15



--------------------------------------------------------------------------------

the amount specified in the Competitive Bid Request less the amount of all other
Competitive Bids so accepted, which acceptance, in the case of multiple
Competitive Bids at such Competitive Bid Rate, shall be made pro rata in
accordance with the amount of each such Bid and (v) except pursuant to clause
(iv) above, no Competitive Bid shall be accepted for a Competitive Loan unless
such Competitive Loan is in a minimum principal amount of $5,000,000 and an
integral multiple of $1,000,000; provided further, however, that if a
Competitive Loan must be in an amount less than $5,000,000 because of the
provisions of clause (iv) above, such Competitive Loan may be for a minimum of
$1,000,000 or any integral multiple thereof, and in calculating the pro rata
allocation of acceptances of portions of multiple Competitive Bids at a
particular Competitive Bid Rate pursuant to clause (iv) the amounts shall be
rounded to integral multiples of $1,000,000 in a manner determined by the
Borrower. A notice given by the Borrower pursuant to this paragraph (d) shall be
irrevocable.

 

(e)    The Administrative Agent shall promptly notify each bidding Lender by
telecopy whether or not its Competitive Bid has been accepted (and, if so, in
what amount and at what Competitive Bid Rate), and each successful bidder will
thereupon become bound, upon the terms and subject to the conditions hereof, to
make the Competitive Loan in respect of which its Competitive Bid has been
accepted.

 

(f)    If the Administrative Agent shall elect to submit a Competitive Bid in
its capacity as a Lender, it shall submit such Competitive Bid directly to the
Borrower at least one quarter of an hour earlier than the time by which the
other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) above.

 

SECTION 2.04.    Borrowing Procedure. In order to request a Borrowing (other
than a Competitive Borrowing, as to which this Section 2.04 shall not apply),
the Borrower shall hand deliver or telecopy to the Administrative Agent a duly
completed Borrowing Request (a) in the case of a Eurodollar Borrowing, not later
than 11:00 a.m., New York City time, three Business Days before a proposed
Borrowing and (b) in the case of an ABR Borrowing, not later than 10:00 a.m.,
New York City time, on the day of a proposed Borrowing. Each Borrowing Request
shall be irrevocable, signed by or on behalf of the Borrower, and shall specify
the following information: (i) whether the Borrowing then being requested is to
be a Eurodollar Borrowing or an ABR Borrowing; (ii) the date of such Borrowing
(which shall be a Business Day); (iii) the number and location of the account to
which funds are to be disbursed (which shall be an account that complies with
the requirements of Section 2.02(c)); (iv) the amount of such Borrowing; and (v)
if such Borrowing is to be a Eurodollar Borrowing, the Interest Period with
respect thereto; provided, however, that, notwithstanding any contrary
specification in any Borrowing Request, each requested Borrowing shall comply
with the requirements set forth in Section 2.02. If no election as to the Type
of Borrowing is specified in any such notice, then the requested Borrowing shall
be an ABR Borrowing. If no Interest Period with respect to any Eurodollar
Borrowing is specified in any such notice, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration. The Administrative
Agent shall promptly advise the Lenders of any notice given pursuant to this
Section 2.04 (and the contents thereof), and of each Lender’s portion of the
requested Borrowing.

 

SECTION 2.05.    Evidence of Debt; Repayment of Loans. (a) The Borrower hereby
agrees that the outstanding principal balance of each Revolving Loan shall be
payable on the Maturity Date and the outstanding principal balance of each
Competitive Loan shall be payable on the last day of the Interest Period
applicable thereto. Each Loan shall bear interest from and including the date of
such Loan on the outstanding principal balance thereof as set forth in Section
2.07. The Borrower may, upon written notice to the Administrative Agent given
not more than 60 days and at least 15 days prior to the Maturity Date, extend
the date upon which the principal amount of the Loans of the Lenders outstanding
as of the Maturity Date will be due and payable to the first anniversary of the
Maturity Date. If the Borrower gives notice to the Administrative Agent in
accordance with the preceding sentence, the Borrower hereby

 

16



--------------------------------------------------------------------------------

unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of the Loans of such Lender on the
first anniversary of the Maturity Date (or such earlier date on which the Loans
become due and payable pursuant to Article VII).

 

(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid by such Lender from time to
time under this Agreement.

 

(c)    The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
from the Borrower and each Lender’s share thereof.

 

(d)    The entries made in the accounts maintained pursuant to paragraphs (b)
and (c) of this Section 2.05 shall be prima facie evidence of the existence and
amounts of the obligations therein recorded; provided, however, that the failure
of any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrower to repay
the Loans in accordance with their terms.

 

(e)    Notwithstanding any other provision of this Agreement, in the event any
Lender shall request and receive a promissory note payable to such Lender and
its registered assigns, the interests represented by such note shall at all
times (including after any assignment of all or part of such interests pursuant
to Section 10.04) be represented by one or more promissory notes payable to the
payee named therein or its registered assigns.

 

SECTION 2.06.    Fees. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a facility fee (a “Facility Fee”) for the
period from and including the Closing Date to the later of (i) the Maturity Date
(or if the Borrower gives notice to the Administrative Agent pursuant to Section
2.05(a), the first anniversary of the Maturity Date) and (ii) the date the
Commitments have been terminated and the principal of and interest on each Loan,
all Fees and all other expenses or amounts payable under this Agreement shall
have been paid in full, computed at the Applicable Percentage on the average
daily amount of the Commitments (whether used or unused) or, after the Maturity
Date or after the Commitments have been otherwise terminated hereunder, the
average daily amount of the Loans outstanding, of such Lender during the period
for which payment is made, payable quarterly in arrears on the last day of each
March, June, September and December and on the later of (i) the Maturity Date
(or if the Borrower gives notice to the Administrative Agent pursuant to Section
2.05(a), the first anniversary of the Maturity Date) and (ii) the date the
Commitments have been terminated and the principal of and interest on each Loan,
all Fees and all other expenses or amounts payable under this Agreement shall
have been paid in full, commencing on the first of such dates to occur after the
date hereof. All Facility Fees shall be computed on the basis of the actual
number of days elapsed in a year of 360 days.

 

(b)    The Borrower agrees to pay to the Administrative Agent for the ratable
account of each Lender, a utilization fee (a “Utilization Fee”) at a rate per
annum equal to 0.125% for each Excess Utilization Day during the period for
which payment is made on the outstanding Loans of such Lender on such Excess
Utilization Day. Such Utilization Fees shall be payable quarterly in arrears on
the last day of each March, June, September and December and on the later of (i)
the Maturity Date (or if the Borrower gives notice to the Administrative Agent
pursuant to Section 2.05(a), the first anniversary of the Maturity Date) and
(ii) the date the Commitments have been terminated and the principal of and
interest on each

 

17



--------------------------------------------------------------------------------

Loan, all Fees and all other expenses or amounts payable under this Agreement
shall have been paid in full, commencing on the first of such dates to occur
after the Closing Date.

 

(c)    The Borrower agrees to pay to each of the Agents or their Affiliates, for
their own account, the fees set forth in the Fee Letter at the times and in the
amounts specified therein (the “Agents’ Fees”).

 

(d)    All Fees shall be paid on the dates due, in immediately available funds.
Once paid, none of the Fees shall be refundable under any circumstances.

 

SECTION 2.07.    Interest on Loans. (a) Subject to the provisions of Section
2.08, the Loans comprising each ABR Borrowing shall bear interest (computed on
the basis of the actual number of days elapsed over a year of 365 or 366 days,
as the case may be, when the Alternate Base Rate is determined by reference to
the Prime Rate and over a year of 360 days at all other times) at a rate per
annum equal to the Alternate Base Rate plus the Applicable Percentage in effect
from time to time.

 

(b)    Subject to the provisions of Section 2.08, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to (i)
in the case of each Revolving Loan, the Eurodollar Rate for the Interest Period
in effect for such Borrowing plus the Applicable Percentage in effect from time
to time and (ii) in the case of each Competitive Loan, the Eurodollar Rate for
the Interest Period in effect for such Borrowing plus the Margin offered by the
Lender making such Loan and accepted by the Borrower pursuant to Section 2.03.

 

(c)    Subject to the provisions of Section 2.08, each Fixed Rate Loan shall
bear interest (computed on the basis of the actual number of days elapsed over a
year of 360 days) at a rate per annum equal to the fixed rate of interest
offered by the Lender making such Loan and accepted by the Borrower pursuant to
Section 2.03.

 

(d)    Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. Any
change in the interest rate on a Loan resulting from a change in the Alternate
Base Rate or the Eurocurrency Reserve Requirements shall become effective as of
the opening of business on the day on which such change becomes effective. The
applicable Alternate Base Rate or Eurodollar Rate for each Interest Period or
day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

SECTION 2.08.    Default Interest. If the Borrower shall default in the payment
of the principal of or interest on any Loan or any other amount becoming due
hereunder, by acceleration or otherwise, the Borrower shall on demand from time
to time pay interest, to the extent permitted by law, on such defaulted amount
to but excluding the date of actual payment (after as well as before judgment)
(a) in the case of overdue principal, at the rate otherwise applicable to such
Loan pursuant to Section 2.07 plus 2.00% per annum and (b) in all other cases,
at a rate per annum (computed on the basis of the actual number of days elapsed
over a year of 365 or 366 days, as the case may be, when determined by reference
to the Prime Rate and over a year of 360 days at all other times) equal to the
sum of the Alternate Base Rate plus 2.00%.

 

SECTION 2.09.    Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
that (a) Dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, or (b) the
rates at

 

18



--------------------------------------------------------------------------------

which such Dollar deposits are being offered will not adequately and fairly
reflect the cost to Lenders having Commitments representing at least 20% of the
Total Commitment of making or maintaining Eurodollar Loans during such Interest
Period, or (c) reasonable means do not exist for ascertaining the Eurodollar
Rate, the Administrative Agent shall, as soon as practicable thereafter, give
written or telecopy notice of such determination to the Borrower and the
Lenders. In the event of any such determination (other than any such
determination pursuant to clause (b) of the preceding sentence, to the extent
the circumstances giving rise to such determination would also give Lenders the
right to demand additional amounts pursuant to Section 2.13), until the
Administrative Agent shall have advised the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any request by the
Borrower for a Eurodollar Revolving Credit Borrowing pursuant to Section 2.04
shall be deemed to be a request for an ABR Borrowing and (ii) any request by the
Borrower for a Eurodollar Competitive Borrowing pursuant to Section 2.03 shall
be of no force and effect and shall be denied by the Administrative Agent. Each
determination by the Administrative Agent hereunder shall be conclusive absent
manifest error.

 

SECTION 2.10.    Termination and Reduction of Commitments. (a) The Commitments
shall automatically terminate on the Maturity Date.

 

(b)    Upon at least three Business Days’ prior irrevocable written or telecopy
notice to the Administrative Agent, the Borrower may at any time in whole
permanently terminate, or from time to time in part permanently reduce, the
Commitments; provided, however, that (i) each partial reduction of the
Commitments shall be in an integral multiple of $1,000,000 and in a minimum
amount of $10,000,000 and (ii) the Total Commitment shall not be reduced to an
amount that is less than the sum of the Aggregate Revolving Credit Exposure and
the aggregate outstanding principal amount of the Competitive Loans at the time.

 

(c)    Each reduction in the Commitments hereunder shall be made ratably among
the Lenders in accordance with their respective Commitments. The Borrower shall
pay to the Administrative Agent for the account of the applicable Lenders, on
the date of each termination or reduction, the Facility Fees on the amount of
the Commitments so terminated or reduced accrued to but excluding the date of
such termination or reduction.

 

SECTION 2.11.    Conversion and Continuation of Revolving Credit Borrowings. The
Borrower shall have the right at any time upon prior irrevocable notice to the
Administrative Agent (a) not later than 10:00 a.m., New York City time, on the
day of conversion, to convert any Eurodollar Borrowing into an ABR Borrowing,
(b) not later than 10:00 a.m., New York City time, three Business Days prior to
conversion or continuation, to convert any ABR Borrowing into a Eurodollar
Borrowing or to continue any Eurodollar Borrowing as a Eurodollar Borrowing for
an additional Interest Period, and (c) not later than 10:00 a.m., New York City
time, three Business Days prior to conversion, to convert the Interest Period
with respect to any Eurodollar Borrowing to another permissible Interest Period,
subject in each case to the following:

 

(i)    each conversion or continuation shall be made pro rata among the Lenders
in accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

 

(ii)    if less than all the outstanding principal amount of any Borrowing shall
be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

 

19



--------------------------------------------------------------------------------

(iii)    each conversion shall be effected by each Lender by recording for the
account of such Lender the new Loan of such Lender resulting from such
conversion and reducing the Loan (or portion thereof) of such Lender being
converted by an equivalent principal amount; accrued interest on any Eurodollar
Loan (or portion thereof) being converted shall be paid by the Borrower at the
time of conversion;

 

(iv)    if any Eurodollar Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.15;

 

(v)    subject to Section 2.05(a), any portion of a Borrowing maturing or
required to be repaid in less than one month may not be converted into or
continued as a Eurodollar Borrowing; and

 

(vi)    any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing.

 

Each notice pursuant to this Section 2.11 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (ii) whether such Borrowing is
to be converted into or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted into or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto
(which, subject to Section 2.05(a), may not end after the Maturity Date). If no
Interest Period is specified in any such notice with respect to any conversion
into or continuation as a Eurodollar Borrowing, the Borrower shall be deemed to
have selected an Interest Period of one month’s duration. The Administrative
Agent shall advise the other Lenders of any notice given pursuant to this
Section 2.11 and of each Lender’s portion of any converted or continued
Borrowing. If the Borrower shall not have given notice in accordance with this
Section 2.11 to continue any Borrowing into a subsequent Interest Period (and
shall not otherwise have given notice in accordance with this Section 2.11 to
convert such Borrowing), such Borrowing shall, at the end of the Interest Period
applicable thereto (unless repaid pursuant to the terms hereof), automatically
be continued into a new Interest Period as an ABR Borrowing. The Borrower shall
not have the right to continue or convert the Interest Period with respect to
any Competitive Borrowing pursuant to this Section 2.11.

 

SECTION 2.12.    Prepayment. (a) The Borrower shall have the right at any time
and from time to time to prepay any Borrowing (other than a Competitive
Borrowing), in whole or in part, upon at least three Business Days’ prior
written or telecopy notice (or telephone notice promptly confirmed by written or
telecopy notice) to the Administrative Agent before 11:00 a.m., New York City
time; provided, however, that each partial prepayment shall be in an amount that
is an integral multiple of $1,000,000 and not less than $10,000,000. The
Borrower shall not have the right to prepay any Competitive Borrowing without
the prior written consent of the relevant Lender.

 

(b)    In the event of any termination of the Commitments, the Borrower shall
repay or prepay all its outstanding Revolving Credit Borrowings on the date of
such termination. In the event of any partial reduction of the Commitments, then
(i) at or prior to the effective date of such reduction, the Administrative
Agent shall notify the Borrower and the Lenders of the Aggregate Revolving
Credit Exposure and (ii) if the Aggregate Revolving Credit Exposure would exceed
the available Total Commitment after giving effect to such reduction, the
Borrower shall, on the date of such reduction, repay or prepay Revolving Credit
Borrowings in an amount sufficient to eliminate such excess.

 

20



--------------------------------------------------------------------------------

(c)    Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein. All prepayments under this Section
2.12 shall be subject to Section 2.15 but otherwise without premium or penalty.
All prepayments of Eurodollar Loans under this Section 2.12 shall be accompanied
by accrued interest on the principal amount being prepaid to the date of
payment.

 

SECTION 2.13.    Reserve Requirements; Change in Circumstances. (a)
Notwithstanding any other provision of this Agreement, if after the date of this
Agreement the adoption of, or any change in, applicable law or regulation or in
the interpretation or administration thereof by any Governmental Authority
charged with the interpretation or administration thereof (whether or not having
the force of law) shall impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets of, deposits with or for the
account of or credit extended by any Lender or shall impose on such Lender or
the London interbank market any other condition affecting this Agreement or
Eurodollar Loans or Fixed Rate Loans made by such Lender, and the result of any
of the foregoing shall be to increase the cost to such Lender of making or
maintaining any Eurodollar Loan or Fixed Rate Loan, or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise) by an amount deemed by such Lender to be material, then
the Borrower will pay to such Lender upon demand such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

 

(b)    If any Lender shall have determined that the adoption after the date
hereof of any law, rule, regulation, agreement or guideline regarding capital
adequacy, or any change after the date hereof in any such law, rule, regulation,
agreement or guideline (whether such law, rule, regulation, agreement or
guideline has been adopted) or in the interpretation or administration thereof
by any Governmental Authority charged with the interpretation or administration
thereof, or compliance by any Lender (or any lending office of such Lender) or
any Lender’s holding company with any request or directive regarding capital
adequacy (whether or not having the force of law) of any Governmental Authority
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement or the Loans made by such Lender pursuant hereto
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such applicability, adoption, change or compliance (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy) by an amount deemed by such
Lender to be material, then from time to time the Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

 

(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company (including the calculation
thereof) as specified in paragraph (a) or (b) above shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
to such Lender the amount shown as due on any such certificate delivered by it
within 10 days after its receipt of the same.

 

(d)    Failure or delay on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital shall not constitute a waiver of such Lender’s right to demand
such compensation. The protection of this Section shall be available to each
Lender regardless of any possible contention of the invalidity or
inapplicability of the law, rule, regulation, agreement, guideline or other
change or condition that shall have occurred or been imposed. Notwithstanding
any other provision of this Section, no Lender shall be entitled to demand
compensation hereunder in respect of any Competitive Loan if it shall have been
aware of the event or

 

21



--------------------------------------------------------------------------------

circumstance giving rise to such demand at the time it submitted the Competitive
Bid pursuant to which such Loan was made.

 

SECTION 2.14.    Change in Legality. (a) Notwithstanding any other provision of
this Agreement, if, after the date hereof, any change in any law or regulation
or in the interpretation thereof by any Governmental Authority charged with the
administration or interpretation thereof shall make it unlawful for any Lender
to make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:

 

(i)    such Lender may declare that Eurodollar Loans will not thereafter (for
the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods and ABR Loans will not thereafter (for
such duration) be converted into Eurodollar Loans), whereupon such Lender shall
not submit a Competitive Bid in response to a request for a Eurodollar
Competitive Loan and any request for a Eurodollar Borrowing (or to convert an
ABR Borrowing to a Eurodollar Borrowing or to continue a Eurodollar Borrowing
for an additional Interest Period) shall, as to such Lender only, be deemed a
request for an ABR Loan unless such declaration shall be subsequently withdrawn
(or a request to continue an ABR Loan as such for an additional Interest Period
or to convert a Eurodollar Loan into an ABR Loan, as the case may be); and

 

(ii)    such Lender may require that all outstanding Eurodollar Loans made by it
be converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.

 

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.

 

(b)    For purposes of this Section 2.14, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period currently applicable to such Eurodollar
Loan; in all other cases such notice shall be effective on the date of receipt
by the Borrower.

 

SECTION 2.15.    Indemnity. The Borrower shall indemnify each Lender against any
loss or expense that such Lender may sustain or incur as a consequence of any
event, other than a default by such Lender in the performance of its obligations
hereunder, that results in (i) such Lender receiving or being deemed to receive
any amount on account of the principal of any Fixed Rate Loan or Eurodollar Loan
prior to the end of the Interest Period in effect therefor, (ii) the conversion
of any Eurodollar Loan to an ABR Loan, or the conversion of the Interest Period
with respect to any Eurodollar Loan, in each case prior to the end of the
Interest Period in effect therefor or (iii) any Fixed Rate Loan or Eurodollar
Loan to be made by such Lender (including any Eurodollar Loan to be made
pursuant to a conversion or continuation under Section 2.11) not being made
after notice of such Loan shall have been given by the Borrower hereunder (any
of the events referred to in this sentence being called a “Breakage Event”). In
the case of any Breakage Event, such loss shall include an amount equal to the
excess, as reasonably determined by such Lender, of (i) its cost of obtaining
funds for the Eurodollar Loan or Fixed Rate Loan that is the subject of such
Breakage Event for the period from the date of such Breakage Event to the last
day of the Interest Period in effect (or that would have been in effect) for
such Loan over (ii) the amount of interest likely to be realized by such Lender
in redeploying the funds released or not utilized by reason

 

22



--------------------------------------------------------------------------------

of such Breakage Event for such period. A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section 2.15 shall be delivered to the Borrower and shall be conclusive
absent manifest error.

 

SECTION 2.16.    Pro Rata Treatment. Except as provided in the two succeeding
sentences with respect to Competitive Borrowings and as required under Section
2.14, each Borrowing, each payment or prepayment of principal of any Borrowing,
each payment of interest on the Loans, each payment of the Facility Fees, each
reduction of the Commitments and each continuation or conversion of any
Borrowing to a Borrowing of any Type shall be allocated pro rata among the
Lenders in accordance with their respective Commitments (or, if such Commitments
shall have expired or been terminated, in accordance with the respective
principal amounts of their outstanding Loans). Each payment of principal of any
Competitive Borrowing shall be allocated pro rata among the Lenders
participating in such Borrowing in accordance with the respective principal
amounts of their outstanding Competitive Loans comprising such Borrowing. Each
payment of interest on any Competitive Borrowing shall be allocated pro rata
among the Lenders participating in such Borrowing in accordance with the
respective amounts of accrued and unpaid interest on their outstanding
Competitive Loans comprising such Borrowing. For purposes of determining the
available Commitments of the Lenders at any time, each outstanding Competitive
Borrowing shall be deemed to have utilized the Commitments of the Lenders
(including those Lenders that shall not have made Loans as part of such
Competitive Borrowing) pro rata in accordance with such respective Commitments.
Each Lender agrees that in computing such Lender’s portion of any Borrowing to
be made hereunder, the Administrative Agent may, in its discretion, round each
Lender’s percentage of such Borrowing to the next higher or lower whole Dollar
amount.

 

SECTION 2.17.    Sharing of Setoffs. Each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
the Borrower, or pursuant to a secured claim under Section 506 of Title 11 of
the United States Code or other security or interest arising from, or in lieu
of, such secured claim, received by such Lender under any applicable bankruptcy,
insolvency or other similar law or otherwise, or by any other means, obtain
payment (voluntary or involuntary) in respect of any Revolving Loan or Loans as
a result of which the unpaid principal portion of its Revolving Loans shall be
proportionately less than the unpaid principal portion of the Revolving Loans of
any other Lender, it shall be deemed simultaneously to have purchased from such
other Lender at face value, and shall promptly pay to such other Lender the
purchase price for, a participation in the Revolving Loans of such other Lender,
so that the aggregate unpaid principal amount of the Revolving Loans and
participations in Revolving Loans held by each Lender shall be in the same
proportion to the aggregate unpaid principal amount of all Revolving Loans then
outstanding as the principal amount of its Revolving Loans prior to such
exercise of banker’s lien, setoff or counterclaim or other event was to the
principal amount of all Revolving Loans outstanding prior to such exercise of
banker’s lien, setoff or counterclaim or other event; provided, however, that,
if any such purchase or purchases or adjustments shall be made pursuant to this
Section and the payment giving rise thereto shall thereafter be recovered, such
purchase or purchases or adjustments shall be rescinded to the extent of such
recovery and the purchase price or prices or adjustment restored without
interest. The Borrower expressly consents to the foregoing arrangements and
agrees that any Lender holding a participation in a Revolving Loan deemed to
have been so purchased may exercise any and all rights of banker’s lien, setoff
or counterclaim with respect to any and all moneys owing by the Borrower to such
Lender by reason thereof as fully as if such Lender had made a Revolving Loan
directly to the Borrower in the amount of such participation.

 

SECTION 2.18.    Payments. (a) The Borrower shall make each payment (including
principal of or interest on any Borrowing or any Fees or other amounts)
hereunder not later than 12:00 (noon), New York City time, on the date when due
in immediately available Dollars, without defense, setoff or counterclaim. Each
such payment shall be made to the Administrative Agent at its offices at 270
Park Avenue, New York, New York.

 

23



--------------------------------------------------------------------------------

(b)    Whenever any payment (including principal of or interest on any Borrowing
or any Fees or other amounts) hereunder shall become due, or otherwise would
occur, on a day that is not a Business Day, such payment may be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of interest or Fees, if applicable.

 

SECTION 2.19.    Taxes. (a) Any and all payments by the Borrower hereunder shall
be made, in accordance with Section 2.18, free and clear of and without
deduction for any and all current or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding (i)
income taxes imposed on the net income of the Administrative Agent or any Lender
(or any transferee or assignee thereof, including a participation holder (any
such entity a “Transferee”)) and (ii) franchise taxes imposed on the net income
of the Administrative Agent or any Lender (or Transferee), in each case by the
jurisdiction under the laws of which the Administrative Agent or such Lender (or
Transferee) is organized or any political subdivision thereof (all such
nonexcluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities, collectively or individually, being called “Taxes”). If the
Borrower shall be required to deduct any Taxes from or in respect of any sum
payable hereunder to the Administrative Agent or any Lender (or any Transferee),
(i) the sum payable shall be increased by the amount (an “additional amount”)
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.19) the
Administrative Agent or such Lender (or Transferee), as the case may be, shall
receive an amount equal to the sum it would have received had no such deductions
been made, (ii) the Borrower shall make such deductions and (iii) the Borrower
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

 

(b)    In addition, the Borrower agrees to pay to the relevant Governmental
Authority in accordance with applicable law any current or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement
(“Other Taxes”).

 

(c)    The Borrower will indemnify the Administrative Agent and each Lender (or
Transferee) for the full amount of Taxes and Other Taxes paid by the
Administrative Agent or such Lender (or Transferee), as the case may be, and any
liability (including penalties, interest and expenses (including reasonable
attorney’s fees and expenses)) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted by
the relevant Governmental Authority. A certificate as to the amount of such
payment or liability prepared by the Administrative Agent or a Lender (or
Transferee), or the Administrative Agent on its behalf, absent manifest error,
shall be final, conclusive and binding for all purposes. Such indemnification
shall be made within 30 days after the date the Administrative Agent or any
Lender (or Transferee), as the case may be, makes written demand therefor.

 

(d)    If the Administrative Agent or a Lender (or Transferee) receives a refund
in respect of any Taxes or Other Taxes as to which it has been indemnified by
the Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.19, it shall within 30 days from the date of such
receipt pay over such refund to the Borrower (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 2.19 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender (or Transferee) and without interest (other than interest paid by the
relevant Governmental Authority with respect to such refund); provided, however,
that the Borrower, upon the request of the Administrative Agent or such Lender
(or Transferee), shall repay the amount paid over to the Borrower (plus
penalties, interest or other charges) to the Administrative Agent or such Lender
(or Transferee) in the event the Administrative Agent or such Lender (or
Transferee) is required to repay such refund to such Governmental Authority.

 

24



--------------------------------------------------------------------------------

(e)    As soon as practicable after the date of any payment of Taxes or Other
Taxes by the Borrower to the relevant Governmental Authority, the Borrower will
deliver to the Administrative Agent, at its address referred to in Section
10.01, the original or a certified copy of a receipt issued by such Governmental
Authority evidencing payment thereof.

 

(f)    Without prejudice to the survival of any other agreement contained
herein, the agreements and obligations contained in this Section 2.19 shall
survive the payment in full of the principal of and interest on all Loans made
hereunder.

 

(g)    Each Lender (or Transferee) that is organized under the laws of a
jurisdiction other than the United States, any State thereof or the District of
Columbia (a “Non-U.S. Lender”) shall deliver to each of the Borrower and the
Administrative Agent two copies of either United States Internal Revenue Service
Form W-8BEN or Form W-8ECI, or, in the case of a Non-U.S. Lender claiming
exemption from U.S. Federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest”, a Form W-8BEN, or any
subsequent versions thereof or successors thereto (and, if such Non-U.S. Lender
delivers a Form W-8BEN, a certificate representing that such Non-U.S. Lender is
not a bank for purposes of Section 881(c) of the Code, is not a 10-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of the
Borrower and is not a controlled foreign corporation related to the Borrower
(within the meaning of Section 864(d)(4) of the Code)), properly completed and
duly executed by such Non-U.S. Lender claiming complete exemption from, or
reduced rate of, U.S. Federal withholding tax on payments by the Borrower under
this Agreement. Such forms shall be delivered by each Non-U.S. Lender on or
before the date it becomes a party to this Agreement (or, in the case of a
Transferee that is a participation holder, on or before the date such
participation holder becomes a Transferee hereunder) and on or before the date,
if any, such Non-U.S. Lender changes its applicable lending office by
designating a different lending office (a “New Lending Office”). In addition,
each Non-U.S. Lender shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Non-U.S. Lender.
Notwithstanding any other provision of this Section 2.19(g), a Non-U.S. Lender
shall not be required to deliver any form pursuant to this Section 2.19(g) that
such Non-U.S. Lender is not legally able to deliver.

 

(h)    The Borrower shall not be required to indemnify any Non-U.S. Lender or to
pay any additional amounts to any Non-U.S. Lender, in respect of United States
Federal withholding tax pursuant to paragraph (a) or (c) above to the extent
that (i) the obligation to withhold amounts with respect to United States
Federal withholding tax existed under applicable laws and regulations on the
date such Non-U.S. Lender became a party to this Agreement (or, in the case of a
Transferee that is a participation holder, on the date such participation holder
became a Transferee hereunder) or, with respect to payments to a New Lending
Office, the date such Non-U.S. Lender designated such New Lending Office with
respect to a Loan; provided, however, that this paragraph (h) shall not apply
(x) to any Transferee or New Lending Office that becomes a Transferee or New
Lending Office as a result of an assignment, participation, transfer or
designation made at the request of the Borrower and (y) to the extent the
indemnity payment or additional amounts any Transferee, or any Lender (or
Transferee), acting through a New Lending Office, would be entitled to receive
(without regard to this paragraph (h)) do not exceed the indemnity payment or
additional amounts that the person making the assignment, participation or
transfer to such Transferee, or Lender (or Transferee) making the designation of
such New Lending Office, would have been entitled to receive in the absence of
such assignment, participation, transfer or designation or (ii) the obligation
to pay such additional amounts would not have arisen but for a failure by such
Non-U.S. Lender to comply with the provisions of paragraph (g) above.

 

(i)    Nothing contained in this Section 2.19 shall require any Lender (or any
Transferee) or the Administrative Agent to make available any of its tax returns
(or any other information that it deems to be confidential or proprietary).

 

25



--------------------------------------------------------------------------------

SECTION 2.20.    Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate. (a) In the event (i) any Lender delivers a certificate requesting
compensation pursuant to Section 2.13, (ii) any Lender delivers a notice
described in Section 2.14 or (iii) the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority on account of any
Lender pursuant to Section 2.19, the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to transfer and assign, without recourse (in accordance with and subject
to the restrictions contained in Section 10.04), all of its interests, rights
and obligations under this Agreement to an assignee which shall assume such
assigned obligations (which assignee may be another Lender, if a Lender accepts
such assignment); provided that (x) such assignment shall not conflict with any
law, rule or regulation or order of any court or other Governmental Authority
having jurisdiction, (y) the Borrower shall have received the prior written
consent of the Administrative Agent, which consent shall not unreasonably be
withheld, and (z) the Borrower or such assignee shall have paid to the affected
Lender in immediately available funds an amount equal to the sum of the
principal of and interest accrued to the date of such payment on the outstanding
Loans of such Lender plus all Fees and other amounts accrued for the account of
such Lender hereunder (including any amounts under Section 2.13 and Section
2.15); provided further that if prior to any such transfer and assignment the
circumstances or event that resulted in such Lender’s claim for compensation
under Section 2.13 or notice under Section 2.14 or the amounts paid pursuant to
Section 2.19, as the case may be, cease to cause such Lender to suffer increased
costs or reductions in amounts received or receivable or reduction in return on
capital, or cease to have the consequences specified in Section 2.14, or cease
to result in amounts being payable under Section 2.19, as the case may be
(including as a result of any action taken by such Lender pursuant to paragraph
(b) below), or if such Lender shall waive its right to claim further
compensation under Section 2.13 in respect of such circumstances or event or
shall withdraw its notice under Section 2.14 or shall waive its right to further
payments under Section 2.19 in respect of such circumstances or event, as the
case may be, then such Lender shall not thereafter be required to make any such
transfer and assignment hereunder.

 

(b)    If (i) any Lender shall request compensation under Section 2.13, (ii) any
Lender delivers a notice described in Section 2.14 or (iii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority on account of any Lender, pursuant to Section 2.19, then, such Lender
shall use reasonable efforts (which shall not require such Lender to incur an
unreimbursed loss or unreimbursed cost or expense or otherwise take any action
inconsistent with its internal policies or legal or regulatory restrictions or
suffer any disadvantage or burden deemed by it to be significant) (x) to file
any certificate or document reasonably requested in writing by the Borrower or
(y) to assign its rights and delegate and transfer its obligations hereunder to
another of its offices, branches or affiliates, if such filing or assignment
would reduce its claims for compensation under Section 2.13 or enable it to
withdraw its notice pursuant to Section 2.14 or would reduce amounts payable
pursuant to Section 2.19, as the case may be, in the future. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such filing, assignment, delegation and transfer.

 

ARTICLE III

 

Representations And Warranties

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrower represents and warrants to the
Administrative Agent and each of the Lenders that:

 

SECTION 3.01.    Organization; Powers. The Borrower and each of the Significant
Subsidiaries (a) is a corporation or limited liability company duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted and as proposed to be

 

26



--------------------------------------------------------------------------------

conducted and (c) is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required, except where the
failure so to qualify could not reasonably be expected to result in a Material
Adverse Effect. The Borrower has the corporate power and authority to execute,
deliver and perform its obligations under this Agreement and to borrow
hereunder. Schedule 3.01 sets forth each Significant Subsidiary of the Borrower
in existence on the Closing Date.

 

SECTION 3.02.    Authorization. The execution, delivery and performance by the
Borrower of this Agreement and the borrowings hereunder (collectively, the
“Transactions”) (a) have been duly authorized by all requisite corporate and, if
required, stockholder action and (b) will not (i) violate (A) any provision of
law, statute, rule or regulation, or of the certificate or articles of
incorporation or other constitutive documents or by-laws of the Borrower or any
Significant Subsidiary, (B) any order of any Governmental Authority or (C) any
material provision of any material indenture, agreement or other instrument to
which the Borrower or any Significant Subsidiary is a party or by which any of
them or any of their property is or may be bound, (ii) be in material conflict
with, result in a material breach of or constitute (alone or with notice or
lapse of time or both) a material default under, or give rise to any right to
accelerate or to require the prepayment, repurchase or redemption of any
obligation under any such material indenture, agreement or other instrument or
(iii) result in the creation or imposition of any Lien upon or with respect to
any property or assets now owned or hereafter acquired by the Borrower or any
Significant Subsidiary.

 

SECTION 3.03.    Enforceability. This Agreement has been duly executed and
delivered by the Borrower and constitutes a legal, valid and binding obligation
of the Borrower enforceable against the Borrower in accordance with its terms.

 

SECTION 3.04.    Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except those which have
been made or obtained.

 

SECTION 3.05.    Financial Statements. The Borrower has heretofore furnished to
the Lenders the consolidated balance sheet, statement of income and statement of
cash flows of the Borrower and its Subsidiaries as of and for the fiscal year
ended December 31, 2002, audited by and accompanied by the opinion of
PricewaterhouseCoopers LLP, independent public accountants. Such financial
statements present fairly the financial condition and results of operations of
the Borrower and its Subsidiaries as of such date and for such period and were
prepared in accordance with GAAP applied on a consistent basis. The unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as at March 30,
2003, June 29, 2003 and September 28, 2003, and the related unaudited
consolidated statements of income and cash flows for the three-month periods
ended on such dates, present fairly the consolidated financial condition of the
Borrower and its Subsidiaries as at such dates, and the consolidated results of
its operations and its consolidated cash flows for the three-month periods then
ended (subject to normal year-end audit adjustments). All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the periods
involved (except as disclosed therein). Such financial statements and the notes
thereto, and Schedule 3.05, when taken together, disclose all material
liabilities, direct or contingent, of the Borrower and its consolidated
Subsidiaries as of the date thereof.

 

SECTION 3.06.    No Material Adverse Change. There has been no material adverse
change in the business, assets, operations or condition, financial or otherwise,
of the Borrower and the Subsidiaries, taken as a whole, since December 31, 2002.

 

SECTION 3.07.    Litigation; Compliance with Laws. (a) Except as set forth on
Schedule 3.07, there are not any actions, suits or proceedings at law or in
equity or by or before any Governmental

 

27



--------------------------------------------------------------------------------

Authority now pending or, to the knowledge of the Borrower, threatened against
or affecting the Borrower or any Subsidiary or any business, property or rights
of any such person (i) that involve this Agreement or the Transactions or (ii)
as to which there is a reasonable possibility of an adverse determination and
that, if adversely determined, could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect.

 

(b)    None of the Borrower or any of the Subsidiaries or any of their
respective material properties or assets is in violation of, nor will the
continued operation of their material properties and assets as currently
conducted violate, any law, rule or regulation, or is in default with respect to
any judgment, writ, injunction, decree or order of any Governmental Authority
(including any of the foregoing relating to the environment), where such
violation or default could reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 3.08.    Federal Reserve Regulations. (a) Neither the Borrower nor any
of the Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.

 

(b)    No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
Regulations of the Board, including Regulation U or X. Margin Stocks do not
constitute 25% or more of the fair market value of the assets of the Borrower
and the Subsidiaries subject to the restrictions of Section 6.01.

 

SECTION 3.09.    Investment Company Act; Public Utility Holding Company Act.
Neither the Borrower nor any Subsidiary is (a) an “investment company”, or a
company “controlled” by an “investment company”, as defined in, or subject to
regulation under, the Investment Company Act of 1940 or (b) a “holding company”
as defined in, or subject to regulation under, the Public Utility Holding
Company Act of 1935.

 

SECTION 3.10.    Tax Returns. Each of the Borrower and the Subsidiaries has
filed or caused to be filed all Federal and all material state, local and
foreign tax returns or materials required to have been filed by it and has paid
or caused to be paid all taxes shown to be due and payable by it on such returns
and all assessments received by it, except taxes that are being contested in
good faith by appropriate proceedings and for which the Borrower or such
Subsidiaries, as applicable, shall have set aside on its books adequate reserves
in accordance with GAAP.

 

SECTION 3.11.    No Material Misstatements. Neither (a) the Confidential
Information Memorandum nor (b) any other information, report, financial
statement, exhibit or schedule furnished in writing by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or included herein or delivered pursuant hereto
contained, contains or will contain any material misstatement of fact or
omitted, omits or will omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were, are
or will be made, not misleading; provided that to the extent any such
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast or projection, the Borrower represents only that it acted
in good faith and utilized reasonable assumptions and due care in the
preparation of such information, report, financial statement, exhibit or
schedule.

 

SECTION 3.12.    Employee Benefit Plans. Each of the Borrower and its ERISA
Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be

 

28



--------------------------------------------------------------------------------

expected to result in a Material Adverse Effect. The present value of all
benefit liabilities under all Plans (based on those assumptions used to fund
each such Plan) did not, as of January 1, 2002, the last certified annual
valuation date before the Closing Date, exceed the fair market value of the
assets of all Plans as of such date, and the present value of all benefit
liabilities of all underfunded Plans (based on those assumptions used to fund
each such Plan) did not, as of the last certified annual valuation dates
applicable thereto before the Closing Date, exceed by more than $280 million the
fair market value of the assets of all such underfunded Plans as of such dates.

 

SECTION 3.13.    No Default. Neither the Borrower nor any Subsidiary is in
default under or with respect to any of its Contractual Obligations in any
respect that has had or would reasonably be expected to have a Material Adverse
Effect. No Default or Event of Default has occurred and is continuing.

 

SECTION 3.14.    Ownership of Property; Liens; Insurance. The Borrower and each
of its Significant Subsidiaries has title in fee simple to, or a valid leasehold
interest in, all its material real property, and good title to, or a valid
leasehold interest in, all its other material property, and none of such
property is subject to any Lien except as permitted by Section 6.01. The
Borrower and each of its Subsidiaries maintains with financially sound and
reputable insurance companies insurance on all its property in at least such
amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business, provided that nothing in this Section 3.14 shall preclude the Borrower
or any Subsidiary from being self-insured (to the extent deemed prudent by the
Borrower or such Subsidiary and customary with companies in the same or similar
business).

 

SECTION 3.15.    Intellectual Property. The Borrower and each of its
Subsidiaries owns, is licensed to use or otherwise has the right to use all
Intellectual Property necessary for the conduct of its business as currently
conducted, except where the failure of the Borrower and its Subsidiaries to have
any such rights has had or would reasonably be expected to have a Material
Adverse Effect. To the knowledge of the Borrower, no material claim that would
reasonably be expected to have a Material Adverse Effect if adversely decided,
has been asserted and is currently active and pending by any person (i) alleging
that the business of the Borrower or its Subsidiaries as currently conducted
infringes the Intellectual Property rights of a third party or (ii) challenging
or questioning the use of any Intellectual Property of the Borrower or its
Subsidiaries or the validity or effectiveness of any Intellectual Property of
the Borrower or its Subsidiaries. Except for such activities as may be subject
to authorization and consent pursuant to 28 U.S.C. Section 1498 or substantially
equivalent law or regulation, to the Borrower’s knowledge, the operation of the
businesses of the Borrower and its Subsidiaries as currently conducted do not
infringe any valid and enforceable Intellectual Property rights of any third
party where a finding of such infringement would reasonably be expected to have
a Material Adverse Effect.

 

SECTION 3.16.    Labor Matters. Except as, in the aggregate, has not had or
would not reasonably be expected to have a Material Adverse Effect: (a) there
are no strikes or other labor disputes against the Borrower or any of its
Subsidiaries pending or, to the knowledge of the Borrower, threatened; (b) hours
worked by and payment made to employees of the Borrower and each of its
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable law or regulation dealing with such matters; and (c) all
payments due from the Borrower or any of its Subsidiaries on account of employee
health and welfare insurance have been paid or accrued as a liability on the
books of the Borrower or the relevant Subsidiary, as applicable.

 

SECTION 3.17.    Environmental Matters. Except as, in the aggregate, has not had
or would not reasonably be expected to have a Material Adverse Effect:

 

29



--------------------------------------------------------------------------------

(a)    the facilities and properties owned, leased or operated by the Borrower
or any Subsidiary (the “Properties”) do not contain, and have not previously
contained, any Materials of Environmental Concern in amounts or concentrations
or under circumstances that constitute or constituted a violation of, or could
give rise to liability under, any Environmental Law;

 

(b)    neither the Borrower nor any Subsidiary has received or is aware of any
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Properties or the business operated by the Borrower or
any Subsidiary (the “Business”), nor does any Responsible Officer of the
Borrower have actual knowledge or a reasonable basis to believe that any such
notice will be received or is being threatened;

 

(c)    Materials of Environmental Concern have not been transported or disposed
of from the Properties in violation of, or in a manner or to a location that
could give rise to liability under, any Environmental Law, nor have any
Materials of Environmental Concern been generated, treated, stored or disposed
of at, on or under any of the Properties in violation of, or in a manner that
could give rise to liability under, any applicable Environmental Law;

 

(d)    no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of any Responsible Officer of the Borrower,
threatened, under any Environmental Law to which the Borrower or any Subsidiary
is or will be named as a party with respect to the Properties or the Business,
nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to the
Properties or the Business;

 

(e)    there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of the Borrower or any Subsidiary in connection with the
Properties or otherwise in connection with the Business, in violation of or in
amounts or in a manner that could give rise to liability under Environmental
Laws;

 

(f)    the Properties and all operations at the Properties are in compliance,
and have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

 

(g)    neither the Borrower nor any Subsidiary has assumed any liability of any
other person under Environmental Laws.

 

SECTION 3.18.    Solvency. The Borrower is, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith will be and will continue to be, Solvent.

 

ARTICLE IV

 

Conditions Of Effectiveness and Lending

 

The obligations of the Lenders to make Loans (including the initial Borrowing)
hereunder are subject to the satisfaction of the following conditions:

 

SECTION 4.01.    All Borrowings. On the date of each Borrowing (other than, in
the case of paragraph (b) below, a Borrowing that does not increase the
aggregate principal amount of Loans

 

30



--------------------------------------------------------------------------------

outstanding of any Lender) and on the date of the conversion of Revolving Loans
to Term-out Loans in accordance with Section 2.05(a):

 

(a)    The Administrative Agent shall have received a notice of such Borrowing
as required by Section 2.03 or 2.04, as applicable, or conversion as required by
Section 2.05, as the case may be.

 

(b)    The representations and warranties set forth in Article III hereof shall
be true and correct in all material respects on and as of the date of such
Borrowing or conversion, as the case may be, with the same effect as though made
on and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date.

 

(c)    At the time of and immediately after such Borrowing or conversion, as the
case may be, no Event of Default or Default shall have occurred and be
continuing.

 

Each Borrowing and the conversion of Revolving Loans to Term-out Loans pursuant
to Section 2.05(a) by the Borrower shall be deemed to constitute a
representation and warranty by the Borrower on the date of such Borrowing or
conversion as to the matters specified in paragraphs (b) (except as aforesaid)
and (c) of this Section 4.01.

 

SECTION 4.02.    Effectiveness. On the date of effectiveness (which may or may
not be the date of the initial Borrowing):

 

(a)    Credit Agreement. The Administrative Agent shall have received this
Agreement, executed and delivered by the Administrative Agent, the Borrower,
each Guarantor and each person listed on Schedule 2.01.

 

(b)    Legal Opinions. The Administrative Agent shall have received, on behalf
of itself and the Lenders and the Agents, the favorable written opinions of (i)
Jay B. Stephens, Senior Vice President, Secretary and General Counsel of the
Borrower and other appropriate in-house counsel with respect to the Guarantors
and (ii) Bingham McCutchen LLP, special counsel for the Borrower, substantially
to the effect set forth in Exhibits E and F, respectively, each (A) dated the
date of the initial Borrowing, (B) addressed to the Administrative Agent, the
Lenders and the Agents, and (C) covering such other matters relating to this
Agreement and the transactions contemplated hereby as the Administrative Agent
and the Syndication Agent may reasonably request as a result of any change in
law or regulation after the Closing Date relating to such transactions or any
material change in facts previously disclosed to the Lenders, or disclosure of
facts not previously disclosed to the Lenders, and the Borrower hereby requests
such counsel deliver such opinions.

 

(c)    Legal Matters. All legal matters incident to this Agreement, the
Borrowings and extensions of credit hereunder shall be reasonably satisfactory
to the Lenders and to Simpson Thacher & Bartlett, counsel for the Administrative
Agent and the Syndication Agent.

 

(d)    Closing Certificates. The Administrative Agent and the Syndication Agent
shall have received (i) a copy of the certificate of incorporation, including
all amendments thereto, of the Borrower and each Guarantor, each certified by
the relevant authority of the jurisdiction of organization, and a certificate as
to the good standing of the Borrower and each Guarantor as of a recent date,
from such relevant authority; (ii) a certificate of the Secretary or Assistant
Secretary of the Borrower and each Guarantor, each dated the Closing Date and
certifying (A) that attached thereto is a true and complete copy of the by-laws
of the Borrower or the relevant Guarantor, as

 

31



--------------------------------------------------------------------------------

applicable, as in effect on the Closing Date and at all times since a date prior
to the date of the resolutions described in clause (B) below, (B) that attached
thereto is a true and complete copy of resolutions duly adopted by the Board of
Directors of the Borrower or the relevant Guarantor, as applicable, authorizing
the execution, delivery and performance of this Agreement and, in the case of
the Borrower, the borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
certificate of incorporation of the Borrower or the relevant Guarantor, as
applicable, has not been amended since the date of the last amendment thereto
shown on the certificate of good standing furnished pursuant to clause (i)
above, and (D) as to the incumbency and specimen signature of each officer
executing this Agreement or any other document delivered in connection herewith
on behalf of the Borrower or the relevant Guarantor, as applicable; (iii) a
certificate of another officer of the Borrower or the relevant Guarantor, as
applicable, as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to (ii) above; and (iv)
such other documents as the Lenders or Simpson Thacher & Bartlett, counsel for
the Administrative Agent and the Syndication Agent, may reasonably request.

 

(e)    Financial Officer’s Certificate. The Administrative Agent and the
Syndication Agent shall each have received (i) a certificate, dated the date of
the initial Borrowing and signed by a Financial Officer of the Borrower,
confirming compliance with the conditions precedent set forth in paragraphs (b)
and (c) of Section 4.01 and (ii) a Ratio Certificate, setting forth the
calculations, in reasonable detail, required to determine compliance with all
covenants set forth in Sections 6.05(a) and (b) on the Closing Date and on the
date of the initial Borrowing.

 

(f)    Fees and Expenses. The Administrative Agent and the other Agents and
their Affiliates shall have received all Fees and other amounts due and payable
on or prior to the Closing Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder.

 

(g)    Existing Credit Agreement. The Existing Credit Agreement shall have been
terminated and the outstanding loans thereunder and accrued interest thereon and
accrued and unpaid commitment fees owed thereunder shall have been paid in full.

 

ARTICLE V

 

Affirmative Covenants

 

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under this Agreement shall have been paid in full, unless the
Required Lenders shall otherwise consent in writing, the Borrower will, and will
cause each of the Subsidiaries to:

 

SECTION 5.01.    Existence; Businesses and Properties. In the case of the
Borrower and the Significant Subsidiaries:

 

(a)    do or cause to be done all things necessary to preserve and keep in full
force and effect its corporate existence, rights and franchises, except as
otherwise expressly permitted under Section 6.03;

 

(b)    comply in all material respects with all applicable laws, rules,
regulations and decrees and orders of any Governmental Authority, whether now in
effect or hereafter enacted;

 

32



--------------------------------------------------------------------------------

and at all times maintain, preserve and protect all property material to the
conduct of its business; and

 

(c)    comply with all Contractual Obligations except to the extent that failure
to comply therewith, in the aggregate, has not had or would not reasonably be
expected to have a Material Adverse Effect.

 

SECTION 5.02.    Insurance. Keep its insurable properties adequately insured at
all times by financially sound and reputable insurers; and maintain such other
insurance, to such extent and against such risks, including fire and other risks
insured against by extended coverage, as is customary with companies in the same
or similar businesses, provided that nothing in this Section 5.02 shall preclude
the Borrower or any Subsidiary from being self-insured (to the extent deemed
prudent by the Borrower or such Subsidiary and customary with companies in the
same or similar business).

 

SECTION 5.03.    Payment of Obligations; Taxes. (a) Pay, discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all its material obligations (which, with respect to payment obligations,
shall be any obligation of $50,000,000 or greater) of whatever nature, except
where the amount or validity thereof is currently being contested in good faith
by appropriate proceedings and adequate reserves with respect thereto shall, to
the extent required by GAAP, have been set aside; and

 

(b)    Pay and discharge promptly when due all material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
in respect of its property, before the same shall become delinquent or in
default, as well as all lawful claims for labor, materials and supplies or
otherwise that, if unpaid, might give rise to a Lien upon such properties or any
part thereof unless and to the extent the same are being contested in good faith
by appropriate proceedings and adequate reserves with respect thereto shall, to
the extent required by GAAP, have been set aside.

 

SECTION 5.04.    Financial Statements, Reports, etc. In the case of the
Borrower, furnish to the Administrative Agent and each Lender:

 

(a)    within 90 days after the end of each fiscal year, a consolidated balance
sheet, statement of income and statement of cash flows showing the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries as of and for the fiscal year then ended, all audited by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing and accompanied by an opinion of such accountants (which shall
not be qualified in any material respect) to the effect that such consolidated
financial statements fairly present the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries, as the case may
be, on a consolidated basis in accordance with GAAP;

 

(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year, a consolidated balance sheet, statement of income and
statement of cash flows showing the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries as of and for the
fiscal quarter then ended and the then elapsed portion of the fiscal year, all
certified by a Financial Officer of the Borrower as fairly presenting the
financial condition and results of operations of the Borrower, as the case may
be, on a consolidated basis in accordance with GAAP, subject to normal year-end
audit adjustments;

 

(c)    concurrently with any delivery of financial statements under paragraph
(a) or (b) above, (i) a Ratio Certificate and (ii) a certificate of a Financial
Officer of the Borrower certifying that no Event of Default or Default has
occurred or, if such an Event of Default or Default has

 

33



--------------------------------------------------------------------------------

occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto;

 

(d)    promptly, after their becoming available, copies of all financial
statements, stockholders reports and proxy statements that the Borrower shall
have sent to its stockholders generally, and copies of all registration
statements filed by the Borrower under the Securities Act of 1933, as amended
(other than registration statements on Form S-8 or any registration statement
filed in connection with a dividend reinvestment plan), and regular and periodic
reports, if any, which the Borrower shall have filed with the Securities and
Exchange Commission (or any governmental agency or agencies substituted
therefor) under Section 13 or Section 15(d) of the Securities and Exchange Act
of 1934, as amended, or with any national securities exchange (other than those
on Form 11-K or any successor form); provided, that documents required to be
delivered under this clause (d) which are made available on the internet via the
EDGAR, or any successor, system of the Securities and Exchange Commission shall
be deemed delivered; and

 

(e)    promptly, from time to time, such other information regarding the
Borrower or any Significant Subsidiary (including the operations, business
affairs and financial condition of the Borrower or any Significant Subsidiary),
or compliance with the terms of this Agreement, as the Administrative Agent or
any Lender may reasonably request.

 

SECTION 5.05.    Litigation and Other Notices. Promptly upon any Responsible
Officer of the Borrower obtaining knowledge of any of the following, furnish to
the Administrative Agent and each Lender written notice of the following:

 

(a)    any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;

 

(b)    the filing or commencement of, or any notice of intention of any person
to file or commence, any action, suit or proceeding, whether at law or in equity
or by or before any Governmental Authority, against the Borrower or any
Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect or materially impair the Borrower’s ability to perform its
obligations under this Agreement;

 

(c)    any change in the ratings by S&P or Moody’s of the Index Debt; and

 

(d)    any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

SECTION 5.06.    Employee Benefits. (a) Comply in all material respects with the
applicable provisions of ERISA and the Code and (b) furnish to the
Administrative Agent and each Lender as soon as possible after, and in any event
within 30 days after any Responsible Officer of the Borrower or any ERISA
Affiliate knows that, any ERISA Event has occurred that, alone or together with
any other ERISA Event known to have occurred, could reasonably be expected to
result in liability of the Borrower in an aggregate amount exceeding $75,000,000
in any year, a statement of a Financial Officer of the Borrower setting forth
details as to such ERISA Event and the action, if any, that the Borrower
proposes to take with respect thereto

 

SECTION 5.07.    Maintaining Records; Access to Properties and Inspections.
Maintain financial records in accordance with GAAP and, upon reasonable notice,
permit any representatives designated by the Administrative Agent or any Lender
to visit and inspect the financial records and the properties of the Borrower or
any Significant Subsidiary during normal business hours and to discuss the

 

34



--------------------------------------------------------------------------------

affairs, finances and condition of the Borrower or any Significant Subsidiary
with the officers thereof and independent accountants therefor.

 

SECTION 5.08.    Use of Proceeds. Use the proceeds of the Loans only for the
purposes set forth in the preamble to this Agreement.

 

SECTION 5.09.    Environmental Laws. Except as, in the aggregate, has not had or
would not reasonably be expected to have a Material Adverse Effect:

 

(a)    Comply in all material respects with, and undertake all reasonable
efforts to ensure compliance in all material respects by all tenants and
subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply in all material respects with and maintain, and ensure that all tenants
and subtenants obtain and comply in all material respects with and maintain, any
and all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws.

 

(b)    Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws
and comply as required in all material respects with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws.

 

ARTICLE VI

 

Negative Covenants

 

The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under this Agreement have been paid in full, unless the
Required Lenders shall otherwise consent in writing, the Borrower will not, and
will not cause or permit any of the Subsidiaries to:

 

SECTION 6.01.    Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
any Subsidiary) now owned or hereafter acquired by it or on any income or
revenues or rights in respect of any thereof, except:

 

(a)    Liens on property or assets of the Borrower or any of its Subsidiaries
existing on the date hereof except, in the case of the Borrower, any such Lien
securing Indebtedness for borrowed money in excess of $5,000,000 that is not set
forth in Schedule 6.01, provided that all Liens permitted by this paragraph (a)
shall secure only those obligations which they secure on the date hereof;

 

(b)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary, provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition and (ii) such
Lien does not apply to any other property or assets of the Borrower or any
Subsidiary;

 

(c)    Liens for taxes not yet past due or which are being contested in
compliance with Section 5.03;

 

(d)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business and securing
obligations that are not due and payable or which are being contested in
compliance with Section 5.03;

 

35



--------------------------------------------------------------------------------

(e)    pledges and deposits made in the ordinary course of business in
compliance with workmen’s compensation, unemployment insurance and other social
security laws or regulations;

 

(f)    deposits to secure the performance of bids, trade contracts (other than
for Indebtedness), leases (other than capital leases), statutory obligations,
surety and appeal bonds, advance payment bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;

 

(g)    zoning restrictions, easements, rights-of-way, restrictions on use of
real property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the Borrower or any of its
Subsidiaries;

 

(h)    Liens upon any property acquired, constructed or improved by the Borrower
or any Subsidiary which are created or incurred within 360 days of such
acquisition, construction or improvement to secure or provide for the payment of
any part of the purchase price of such property or the cost of such construction
or improvement, including carrying costs (but no other amounts), provided that
any such Lien shall not apply to any other property of the Borrower or any
Subsidiary;

 

(i)    Liens on the property or assets of any Subsidiary in favor of the
Borrower;

 

(j)    extensions, renewals and replacements of Liens referred to in paragraphs
(a) through (i) of this Section 6.01, provided that any such extension, renewal
or replacement Lien shall be limited to the property or assets covered by the
Lien extended, renewed or replaced and that the obligations secured by any such
extension, renewal or replacement Lien shall be in an amount not greater than
the amount of the obligations secured by the Lien extended, renewed or replaced;

 

(k)    any Lien of the type described in clause (c) of the definition of the
term “Lien” on securities imposed pursuant to an agreement entered into for the
sale or disposition of such securities pending the closing of such sale or
disposition; provided such sale or disposition is otherwise permitted hereunder;

 

(l)    Liens arising in connection with any Permitted Receivables Program (to
the extent the sale by the Borrower or the applicable Subsidiary of its accounts
receivable is deemed to give rise to a Lien in favor of the purchaser thereof in
such accounts receivable or the proceeds thereof); and

 

(m)    Liens to secure Indebtedness if, immediately after the grant thereof, the
aggregate amount of all Indebtedness secured by Liens that would not be
permitted but for this clause (m), when aggregated with the amount of
Indebtedness permitted by Section 6.04(h), does not exceed the greater of (i)
$100,000,000 or (ii) 15% of Consolidated Net Tangible Assets as shown on the
most recent consolidated balance sheet delivered pursuant to Section 3.05 or
5.04(a) or (b), as the case may be.

 

SECTION 6.02.    Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease back such property;

 

36



--------------------------------------------------------------------------------

provided, however, that the Borrower and the Subsidiaries may enter into any
such transaction to the extent the Lien on any such property would be permitted
by Section 6.01(m).

 

SECTION 6.03.    Mergers, Consolidations and Sales of Assets. In the case of the
Borrower, merge into or consolidate with any other person, or permit any other
person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of, or permit the sale, transfer, lease or other disposition
of (in one transaction or in a series of transactions) all or substantially all
of its assets (including any Subsidiary), or agree to do any of the foregoing;
provided, however, that any person may merge into or consolidate with the
Borrower in a transaction in which the Borrower is the surviving corporation if
no Event of Default or Default shall have occurred and be continuing or would
occur immediately after giving effect thereto; provided, further, that nothing
in this Section 6.03 shall prohibit the sale of the capital stock or assets of
either or both Guarantors.

 

SECTION 6.04.    Subsidiary Indebtedness. Permit any Subsidiary to create,
incur, assume or permit to exist any Indebtedness, except:

 

(a)    Indebtedness existing on the date hereof and set forth in Schedule 6.04
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;

 

(b)    Indebtedness issued to the Borrower or any other Subsidiary;

 

(c)    Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that such Indebtedness is incurred prior to
or within 90 days after such acquisition or the completion of such construction
or improvement;

 

(d)    Indebtedness of any person that becomes a Subsidiary after the date
hereof; provided that such Indebtedness exists at the time such person becomes a
Subsidiary and is not created in contemplation of or in connection with such
person becoming a Subsidiary;

 

(e)    Indebtedness as an account party in respect of trade letters of credit;

 

(f)    Indebtedness arising in connection with any Permitted Receivables Program
(to the extent the sale by the applicable Subsidiary of its accounts receivable
is deemed to be Indebtedness of such Subsidiary);

 

(g)    performance, advance payment, warranty and bid guarantees and other
similar guarantees of payment (other than in respect of Indebtedness for
borrowed money) made by a Subsidiary in the ordinary course of business; and

 

(h)    other Indebtedness in an aggregate principal amount, when aggregated with
the amount of all Indebtedness secured by Liens permitted by Section 6.01(m),
not exceeding the greater of (i) $100,000,000 or (ii) 15% of Consolidated Net
Tangible Assets as shown on the most recent consolidated balance sheet delivered
pursuant to Section 3.05 or 5.04(a) or (b), as the case may be.

 

SECTION 6.05.    Financial Covenants. (a) Debt to Capitalization. Permit Total
Debt to exceed (i) 55% of Total Capitalization at any time to but excluding June
28, 2004 and (ii) 50% of Total Capitalization at any time from and including
June 28, 2004 and thereafter.

 

37



--------------------------------------------------------------------------------

(b)    Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio for any period of four consecutive fiscal quarters of the
Borrower ending with any fiscal quarter (i) after the Closing Date until, but
excluding, June 28, 2004 to be less than 2.5 to 1.0 and (ii) commencing June 28,
2004 and thereafter to be less than 3.0 to 1.0.

 

ARTICLE VII

 

Events Of Default

 

In case of the happening of any of the following events (“Events of Default”):

 

(a)    any representation or warranty made or deemed made in or in connection
with this Agreement or the borrowings hereunder, or any representation,
warranty, statement or information contained in any report, certificate,
financial statement or other instrument furnished in connection with or pursuant
to this Agreement, shall prove to have been false or misleading in any material
respect when so made, deemed made or furnished;

 

(b)    default shall be made in the payment of any principal of any Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or by acceleration thereof or otherwise;

 

(c)    default shall be made in the payment of any interest on any Loan or any
Fee or any other amount (other than an amount referred to in (b) above) due
under this Agreement, when and as the same shall become due and payable, and
such default shall continue unremedied for a period of three Business Days
following notice thereof;

 

(d)    default shall be made in the due observance or performance by the
Borrower or any Subsidiary of any covenant, condition or agreement contained in
Section 5.01(a), 5.05(a) or 5.08 or in Article VI;

 

(e)    default shall be made in the due observance or performance by the
Borrower or any Subsidiary of any covenant, condition or agreement contained in
this Agreement (other than those specified in (b), (c) or (d) above) and such
default shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent or any Lender to the Borrower;

 

(f)    the Borrower or any Subsidiary shall (i) fail to pay any principal or
interest, regardless of amount, due in respect of any Indebtedness (excluding
guarantees, which are covered by clause (ii) below) in a principal amount in
excess of $50,000,000, when and as the same shall become due and payable, or
(ii) fail to make any payment under any guarantee, if the aggregate amount of
the guaranteed obligations is in excess of $50,000,000, except to the extent the
Borrower or such Subsidiary is contesting in good faith the requirement to make
such payment, or (iii) fail to observe or perform any other term, covenant,
condition or agreement contained in any agreement or instrument evidencing or
governing any such Indebtedness if the effect of any failure referred to in this
clause (iii) is to cause such Indebtedness to become due prior to its stated
maturity;

 

(g)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Significant Subsidiary, or of a substantial part
of the property or assets of the Borrower or a Significant Subsidiary, under
Title 11 of the United States Code, as now constituted or hereafter amended, or
any other Federal, state or foreign bankruptcy, insolvency, receivership or
similar

 

38



--------------------------------------------------------------------------------

law, (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Significant Subsidiary
or for a substantial part of the property or assets of the Borrower or a
Significant Subsidiary or (iii) the winding-up or liquidation of the Borrower or
any Significant Subsidiary; and such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

(h)    the Borrower or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law, (ii)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or the filing of any petition described in (g) above,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any
Significant Subsidiary or for a substantial part of the property or assets of
the Borrower or any Significant Subsidiary, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding, (v)
make a general assignment for the benefit of creditors, (vi) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due or (vii) take any action for the purpose of effecting any of the foregoing;

 

(i)    one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 (to the extent not adequately covered by insurance as to
which the insurance company has acknowledged coverage in writing) shall be
rendered against the Borrower, any Subsidiary or any combination thereof and the
same shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to levy upon assets or properties of the Borrower or any
Subsidiary to enforce any such judgment;

 

(j)    an ERISA Event shall have occurred that, in the reasonable opinion of the
Required Lenders, when taken together with all other such ERISA Events that have
occurred could reasonably be expected to result in a Material Adverse Effect;

 

(k)    there shall have occurred a Change in Control; or

 

(l)    the Guarantee contained in Article IX of this Agreement shall cease, for
any reason (other than in accordance with Section 10.17), to be in full force
and effect with respect to any Guarantor or the Borrower or any Guarantor or any
Affiliate of the Borrower or any Guarantor shall so assert;

 

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times: (i) terminate forthwith
the Commitments and (ii) declare the Loans then outstanding to be forthwith due
and payable in whole or in part, whereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Borrower accrued hereunder,
shall become forthwith due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein to the contrary notwithstanding; and in any
event with respect to the Borrower described in paragraph (g) or (h) above, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and any unpaid accrued Fees
and all other liabilities of the Borrower accrued hereunder, shall

 

39



--------------------------------------------------------------------------------

automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein to the contrary notwithstanding.

 

ARTICLE VIII

 

The Administrative Agent

 

In order to expedite the transactions contemplated by this Agreement, JPMorgan
Chase Bank is hereby appointed to act as Administrative Agent on behalf of the
Lenders. Each of the Lenders and each assignee of any such Lender hereby
irrevocably authorizes the Administrative Agent to take such actions on behalf
of such Lender or assignee and to exercise such powers as are specifically
delegated to the Administrative Agent by the terms and provisions hereof,
together with such actions and powers as are reasonably incidental thereto. The
Administrative Agent is hereby expressly authorized by the Lenders, without
hereby limiting any implied authority, (a) to receive on behalf of the Lenders
all payments of principal of and interest on the Loans and all other amounts due
to the Lenders hereunder, and promptly to distribute to each Lender its proper
share of each payment so received; (b) to give notice on behalf of each of the
Lenders to the Borrower of any Event of Default specified in this Agreement of
which the Administrative Agent has actual knowledge acquired in connection with
its agency hereunder; and (c) to distribute to each Lender copies of all
notices, financial statements and other materials delivered by the Borrower
pursuant to this Agreement as received by the Administrative Agent.

 

Neither the Administrative Agent nor any of its directors, officers, employees
or agents shall be liable as such for any action taken or omitted by any of them
except for its or his own gross negligence or wilful misconduct, or be
responsible for any statement, warranty or representation herein or the contents
of any document delivered in connection herewith, or be required to ascertain or
to make any inquiry concerning the performance or observance by the Borrower of
any of the terms, conditions, covenants or agreements contained in this
Agreement. The Administrative Agent shall not be responsible to the Lenders for
the due execution, genuineness, validity, enforceability or effectiveness of
this Agreement or any other instruments or agreements. The Administrative Agent
shall in all cases be fully protected in acting, or refraining from acting, in
accordance with written instructions signed by the Required Lenders (or, when
expressly required hereunder, all the Lenders) and, except as otherwise
specifically provided herein, such instructions and any action or inaction
pursuant thereto shall be binding on all the Lenders. The Administrative Agent
shall, in the absence of knowledge to the contrary, be entitled to rely on any
instrument or document believed by it in good faith to be genuine and correct
and to have been signed or sent by the proper person or persons. Neither the
Administrative Agent nor any of its directors, officers, employees or agents
shall have any responsibility to the Borrower on account of the failure of or
delay in performance or breach by any Lender of any of its obligations hereunder
or to any Lender on account of the failure of or delay in performance or breach
by any other Lender or the Borrower of any of their respective obligations
hereunder or in connection herewith. The Administrative Agent may execute any
and all duties hereunder by or through agents or employees and shall be entitled
to rely upon the advice of legal counsel selected by it with respect to all
matters arising hereunder and shall not be liable for any action taken or
suffered in good faith by it in accordance with the advice of such counsel.

 

The Lenders hereby acknowledge that the Administrative Agent shall be under no
duty to take any discretionary action permitted to be taken by it pursuant to
the provisions of this Agreement unless it shall be requested in writing to do
so by the Required Lenders.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided below, the Administrative Agent may resign at any time by notifying the
Lenders and the Borrower. Upon any such resignation, the Required Lenders shall
have the right, with the consent of the Borrower

 

40



--------------------------------------------------------------------------------

(which consent shall not be unreasonably withheld), to appoint a successor. If
no successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent which shall be a
bank with an office in New York, New York, having a combined capital and surplus
of at least $500,000,000 or an Affiliate of any such bank. Upon the acceptance
of any appointment as Administrative Agent hereunder by a successor bank, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.05 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.

 

With respect to the Loans made by it hereunder, the Administrative Agent in its
individual capacity and not as Administrative Agent shall have the same rights
and powers as any other Lender and may exercise the same as though it were not
the Administrative Agent, and the Administrative Agent and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with the Borrower or any Subsidiary or other Affiliate thereof as if it were not
the Administrative Agent.

 

Each Lender agrees (a) to reimburse the Administrative Agent, on demand, in the
amount of its pro rata share (based on its Commitment hereunder) of any expenses
incurred for the benefit of the Lenders by the Administrative Agent, including
counsel fees, that shall not have been reimbursed by the Borrower and (b) to
indemnify and hold harmless the Administrative Agent and any of its directors,
officers, employees or agents, on demand, in the amount of such pro rata share,
from and against any and all liabilities, taxes, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by or asserted
against it in its capacity as the Administrative Agent or any of them in any way
relating to or arising out of this Agreement or any action taken or omitted by
it or any of them under this Agreement, to the extent the same shall not have
been reimbursed by the Borrower, provided that no Lender shall be liable to the
Administrative Agent or any such other indemnified person for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the gross negligence or
wilful misconduct of the Administrative Agent or any of its directors, officers,
employees or agents.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder. Each Lender further acknowledges that (i) the
Syndication Agent and the Documentation Agents have no duties or obligations as
such under this Agreement and (ii) with respect to its Loans made or renewed by
it, the Syndication Agent and each Documentation Agent shall have the same
rights and powers under this Agreement as any Lender and may exercise the same
as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include the Syndication Agent and each Documentation Agent in its individual
capacity.

 

41



--------------------------------------------------------------------------------

ARTICLE IX

 

Guarantee

 

In order to induce the Lenders to extend credit hereunder and in consideration
therefor, each Guarantor hereby, jointly and severally, unconditionally and
irrevocably guarantees, as a primary obligor and not merely as a surety, the
Obligations. Each Guarantor further agrees that the Obligations may be extended
or renewed, in whole or in part, without notice to or further assent from it,
and that it will remain bound upon its Guarantee hereunder notwithstanding any
such extension or renewal of any Obligation.

 

Each Guarantor waives presentment to, demand of payment from and protest to the
Borrower of any of the Obligations, and also waives notice of acceptance of its
obligations and notice of protest for nonpayment. The obligations of each
Guarantor hereunder shall not be affected by the failure of any Lender or the
Administrative Agent to assert any claim or demand or to enforce any right or
remedy against the Borrower under the provisions of this Agreement or otherwise,
or, except as specifically provided therein, by any rescission, waiver,
amendment or modification of any of the terms or provisions of this Agreement or
any other agreement.

 

Each Guarantor further agrees that its Guarantee hereunder constitutes a promise
of payment when due and not merely of collection, and waives any right to
require that any resort be had by any Lender to any balance of any deposit
account or credit on the books of any Lender in favor of the Borrower or any
other person.

 

The obligations of either Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of the
Obligations, any impossibility in the performance of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
either Guarantor hereunder shall not be discharged or impaired or otherwise
affected by the failure of the Administrative Agent or any Lender to assert any
claim or demand or to enforce any remedy under this Agreement or any other
agreement, by any waiver or modification in respect of any thereof, by any
default, failure or delay, wilful or otherwise, in the performance of the
Obligations, or by any other act or omission which may or might in any manner or
to any extent vary the risk of either Guarantor or otherwise operate as a
discharge of either Guarantor as a matter of law or equity.

 

Each Guarantor further agrees that its obligations hereunder shall continue to
be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of principal of or interest on any Obligation is rescinded or
must otherwise be restored by the Administrative Agent or any Lender upon the
bankruptcy or reorganization of the Borrower or otherwise.

 

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent or any Lender may have at law or in equity against
either Guarantor by virtue hereof, upon the failure of the Borrower to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will, upon receipt of written demand by the Administrative
Agent, forthwith pay, or cause to be paid, in immediately available Dollars the
amount of such unpaid Obligation.

 

Anything herein to the contrary notwithstanding, the maximum liability of each
Guarantor hereunder shall in no event exceed the amount which can be guaranteed
by such Guarantor under

 

42



--------------------------------------------------------------------------------

applicable federal and state laws relating to the insolvency of debtors (after
giving effect to the right of contribution established in the paragraph below).

 

Each Guarantor hereby agrees that to the extent that either Guarantor shall have
paid more than its proportionate share of any payment made hereunder, such
Guarantor shall be entitled to seek and receive contribution from and against
the other Guarantor hereunder which has not paid its proportionate share of such
payment. Each Guarantor’s right of contribution shall be subject to the terms
and conditions of the following paragraph. The provisions of this paragraph
shall in no respect limit the obligations and liabilities of either Guarantor to
the Administrative Agent and the Lenders, and each Guarantor shall remain liable
to the Administrative Agent and the Lenders for the full amount guaranteed by
such Guarantor hereunder.

 

Upon payment by either Guarantor of any sums as provided above, all rights of
either Guarantor against the Borrower arising as a result thereof by way of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full of all the
Obligations.

 

ARTICLE X

 

Miscellaneous

 

SECTION 10.01.    Notices. Unless otherwise specified herein, notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

 

(a)    if to the Borrower or the Guarantors, at 870 Winter Street, Waltham,
Massachusetts 02451-1449, Attention of Linda Hope (Telecopy No. (781) 552-5158);
with a copy to Stephen J. Iglowski at the same address;

 

(b)    if to the Administrative Agent, to JPMorgan Chase Bank, One Chase
Manhattan Plaza, 8th Floor, New York, New York 10017, Attention of Doris Mesa
(Telecopy No. (212) 552-5650), with a copy to JPMorgan Chase Bank, at 270 Park
Avenue, New York, New York 10017, Attention of Mr. Richard Smith (Telecopy No.
(212) 270-5127); and

 

(c)    if to a Lender, to it at its address (or telecopy number) set forth in
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Lender
shall have become a party hereto.

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 10.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 10.01.

 

SECTION 10.02.    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement shall be considered to have been relied upon by the
Lenders and shall survive the making by the Lenders of the Loans, regardless of
any investigation made by the Lenders or on their behalf, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any Fee or any other amount payable under this Agreement is

 

43



--------------------------------------------------------------------------------

outstanding and unpaid and so long as the Commitments have not been terminated.
The provisions of Sections 2.13, 2.15, 2.19 and 10.05 shall remain operative and
in full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the invalidity
or unenforceability of any term or provision of this Agreement, or any
investigation made by or on behalf of the Administrative Agent or any Lender.

 

SECTION 10.03.    Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective permitted successors and assigns.

 

SECTION 10.04.    Successors and Assigns. (a) Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, the Administrative Agent or the
Lenders that are contained in this Agreement shall bind and inure to the benefit
of their respective successors and assigns.

 

(b)    Each Lender may assign to one or more assignees all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided,
however, that (i) except in the case of an assignment to a Lender or a Lender
Affiliate, (x) the Administrative Agent and (unless an Event of Default shall
have occurred and be continuing) the Borrower must give their prior written
consent to such assignment (which consent shall not be unreasonably withheld)
and (y) unless the Borrower and the Administrative Agent shall otherwise agree
to a lower dollar amount, the amount of the Commitment of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $10,000,000 (or the entire remaining amount of the
assigning Lender’s Commitment), unless such Lender is making a substantially
simultaneous assignment to the same assignee pursuant to Section 10.04(b) of the
Five-Year Credit Agreement in which case the aggregate of the amount of the
Commitment of the assigning Lender subject to the assignment under this
Agreement and the amount of the commitment of the assigning Lender subject to
the assignment under the Five-Year Credit Agreement shall not be less than
$10,000,000, (ii) the parties to each such assignment shall execute and deliver
to the Administrative Agent an Assignment and Acceptance, together with a
processing and recordation fee of $3,500 and (iii) the assignee, if it shall not
be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. Upon acceptance and recording pursuant to paragraph (e) of this
Section 10.04, from and after the effective date specified in each Assignment
and Acceptance, which effective date shall be at least five Business Days after
the execution thereof, (A) the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement and (B) the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 2.13, 2.15, 2.19 and 10.05, as well as to
any Fees accrued for its account and not yet paid). Any assignment by a Lender
of rights and/or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and/or obligations, as the case may be,
in accordance with paragraph (f) of this Section 10.04.

 

44



--------------------------------------------------------------------------------

(c)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitment, and the outstanding balances of its Revolving Loans and Competitive
Loans, in each case without giving effect to assignments thereof which have not
become effective, are as set forth in such Assignment and Acceptance, (ii)
except as set forth in (i) above, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement, or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto, or the financial condition of the Borrower or any Subsidiary or the
performance or observance by the Borrower or any Subsidiary of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee represents and warrants that it is legally
authorized to enter into such Assignment and Acceptance; (iv) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the most recent financial statements referred to in Section 3.05 or delivered
pursuant to Section 5.04 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (v) such assignee will independently and without
reliance upon the Administrative Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (vi) such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Administrative Agent by
the terms hereof, together with such powers as are reasonably incidental
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.

 

(d)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The Borrower, the Administrative
Agent and the Lenders may treat each person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary, and such entries in the
Register shall be conclusive absent manifest error. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(e)    Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, an Administrative Questionnaire
completed in respect of the assignee (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) above and, if required, the written consent of the Borrower and the
Administrative Agent to such assignment, the Administrative Agent shall (i)
accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Lenders and
the Borrower. No assignment shall be effective unless it has been recorded in
the Register as provided in this paragraph (e).

 

(f)    Each Lender may without the consent of the Borrower or the Administrative
Agent sell participations to one or more banks or other entities in all or a
portion of its rights and/or obligations under this Agreement (including all or
a portion of its Commitment and the Loans owing to it); provided, however, that
(i) such Lender’s obligations under this Agreement shall remain unchanged, (ii)
such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the participating banks or other entities
shall be entitled to the benefit of the cost protection

 

45



--------------------------------------------------------------------------------

provisions contained in Sections 2.13, 2.15 and 2.19 (and shall have the duty to
mitigate under Section 2.20) to the same extent as if they were Lenders
(provided, that unless such participation was consented to by the Borrower, each
participating bank or other entity shall only be entitled to the benefit of the
cost protection provisions contained in Sections 2.13, 2.15 and 2.19 to the same
extent as its participating Lender) and (iv) the Borrower, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement, and such Lender shall retain the sole right to enforce the
obligations of the Borrower relating to the Loans and to approve any amendment,
modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers decreasing any fees payable hereunder or
the amount of principal of or the rate at which interest is payable on the
Loans, extending any scheduled principal payment date or date fixed for the
payment of interest on the Loans or increasing or extending the Commitments).

 

(g)    Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section
10.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential, “Company Private” or
“Proprietary”, each such assignee or participant or proposed assignee or
participant shall execute an agreement whereby such assignee or participant
shall agree (subject to customary exceptions) to preserve the confidentiality of
such confidential information on terms no less restrictive than those applicable
to the Lenders pursuant to Section 10.16.

 

(h)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(i)    Neither the Borrower nor, subject to Section 10.17, any Guarantor shall
assign or delegate any of its rights or duties hereunder without the prior
written consent of the Administrative Agent and each Lender, and any attempted
assignment without such consent shall be null and void.

 

(j)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”) of
such Granting Lender, identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower, the option to
provide to the Borrower all or any part of any Loan that such Granting Lender
would otherwise be obligated to make to the Borrower pursuant to Section 2.01 or
2.03(e), provided that (i) nothing herein shall constitute a commitment to make
any Loan by any SPC and (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof. The making of
a Loan by an SPC hereunder shall utilize the Commitment of the Granting Lender
(and, if such Loan is a Competitive Loan, shall be deemed to utilize the
Commitments of all the Lenders) to the same extent, and as if, such Loan were
made by the Granting Lender. Each party hereto hereby agrees that no SPC shall
be liable for any indemnity or similar payment obligation under this Agreement
(all liability for which shall remain with the related Granting Lender). In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding senior
indebtedness of any SPC, it will not institute against, or join any other person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or similar proceedings under the laws of
the United States or any State thereof. In addition, notwithstanding anything to
the contrary contained in this Section 10.04 or in Section 10.16, any SPC may
(i) with notice to, but without the prior written consent

 

46



--------------------------------------------------------------------------------

of, the Borrower or the Administrative Agent and without paying any processing
fee therefor, assign all or a portion of its interests in any Loans to its
Granting Lender or to any financial institutions providing liquidity and/or
credit facilities to or for the account of such SPC to fund the Loans made by
such SPC or to support the securities (if any) issued by such SPC to fund such
Loans and (ii) disclose on a confidential basis any non-public information
relating to its Loans to any rating agency, commercial paper dealer or provider
of a surety, guarantee or credit or liquidity enhancement to such SPC.

 

SECTION 10.05.    Expenses; Indemnity. (a) The Borrower agrees (i) to pay all
reasonable out-of-pocket expenses incurred by the Agents and the Arrangers in
connection with the syndication of the credit facilities provided for herein and
the preparation and administration of this Agreement or in connection with any
amendments, modifications or waivers of the provisions hereof (whether or not
the transactions hereby or thereby contemplated shall be consummated), including
the reasonable fees, charges and disbursements of Simpson Thacher & Bartlett,
counsel for the Agents and (ii) to pay all out-of-pocket expenses incurred by
any Agent, either Arranger or any Lender in connection with the enforcement or
protection of its rights in connection with this Agreement or in connection with
the Loans made hereunder, including the fees, charges and disbursements of
Simpson Thacher & Bartlett, counsel for the Agents, and, in connection with any
such enforcement or protection, the fees, charges and disbursements of any other
counsel (including the allocated charges of in-house counsel) for any Agent or
any Lender. The Borrower shall not be obligated to reimburse out-of-pocket legal
expenses pursuant to the preceding sentence for more than one law firm for the
Agents incurred in connection with the preparation of this Agreement or in
connection with any particular amendment, modification or waiver of the
provisions hereof.

 

(b)    The Borrower agrees to indemnify each Agent, each Arranger and each
Lender, each Affiliate of any of the foregoing persons and each of their
respective directors, officers, employees, advisors and agents (each such person
being called an “Indemnitee”) against, and to hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including reasonable counsel fees, charges and disbursements, incurred by or
asserted against any Indemnitee arising out of, in any way connected with, or as
a result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated thereby, the performance by the parties thereto of their
respective obligations thereunder or the consummation of the Transactions and
the other transactions contemplated hereby, (ii) the use of the proceeds of the
Loans or (iii) any claim, litigation, investigation or proceeding relating to
any of the foregoing, whether or not any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses result from
the gross negligence or wilful misconduct of such Indemnitee.

 

(c)    The provisions of this Section 10.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the invalidity or unenforceability
of any term or provision of this Agreement, or any investigation made by or on
behalf of any Agent or any Lender. All amounts due under this Section 10.05
shall be payable on written demand therefor.

 

SECTION 10.06.    Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender or any affiliate,
branch or agency thereof to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be

 

47



--------------------------------------------------------------------------------

unmatured. The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have.

 

SECTION 10.07.    APPLICABLE LAW. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 10.08.    Waivers; Amendment. (a) No failure or delay of the
Administrative Agent or any Lender in exercising any power or right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice or demand
on the Borrower in any case shall entitle the Borrower to any other or further
notice or demand in similar or other circumstances.

 

(a)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders; provided, however, that no such
agreement shall (i) decrease the principal amount of, or extend the maturity of
or any scheduled principal payment date or date for the payment of any interest
on any Loan or the payment of any Facility Fee, or waive or excuse any such
payment or any part thereof, or decrease the rate of interest on any Loan,
without the prior written consent of each Lender affected thereby, (ii) change
or extend the Commitment or decrease the Facility Fees or Utilization Fees of
any Lender without the prior written consent of such Lender, (iii) except in
accordance with Section 10.17, reduce or terminate the obligations of either
Guarantor, without the prior written consent of each Lender or (iv) amend or
modify the provisions of Section 2.16, the provisions of Section 10.04(i), the
provisions of this Section or the definition of the term “Required Lenders”,
without the prior written consent of each Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder without the prior written consent of the
Administrative Agent.

 

SECTION 10.09.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 10.10.    Entire Agreement. This Agreement and the Fee Letter constitute
the entire contract among the parties relative to the subject matter hereof. Any
other previous agreement among the parties with respect to the subject matter
hereof is superseded by this Agreement. Nothing in this Agreement, expressed or
implied, is intended to confer upon any party other than the parties hereto and
thereto any rights, remedies, obligations or liabilities under or by reason of
this Agreement.

 

48



--------------------------------------------------------------------------------

SECTION 10.11.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 10.11.

 

SECTION 10.12.    Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

SECTION 10.13.    Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 10.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be effective as delivery of a manually signed counterpart of
this Agreement.

 

SECTION 10.14.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 10.15.    Jurisdiction; Consent to Service of Process. (a) The Borrower
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any New York State court or Federal court of
the United States of America sitting in New York City, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement against the
Borrower or its properties in the courts of any jurisdiction.

 

(b)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any New York State or Federal
court. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 10.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

 

49



--------------------------------------------------------------------------------

(d)    The Administrative Agent, each Lender, the Borrower and each Guarantor
hereby irrevocably and unconditionally waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section any special, exemplary, punitive or
consequential damages.

 

SECTION 10.16.    Confidentiality. The Administrative Agent and each of the
Lenders agrees to keep confidential (and to use its best efforts to cause its
respective agents and representatives to keep confidential) the Information (as
defined below) and all copies thereof, extracts therefrom and analyses or other
materials based thereon, except that the Administrative Agent, any Lender or any
Lender Affiliate shall be permitted to disclose Information (a) to such of its
respective officers, directors, employees, agents, affiliates and
representatives as need to know such Information, (b) to the extent requested by
any regulatory authority or examining authority, (c) to the extent otherwise
required by applicable laws and regulations or by any subpoena or similar legal
process, (d) in connection with any suit, action or proceeding relating to the
enforcement of its rights hereunder, (e) to the extent permitted by Section
10.04(g), or (f) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Agreement or (ii) becomes available
to the Administrative Agent or any Lender on a non-confidential basis from a
source other than the Borrower. For the purposes of this Section, “Information”
shall mean all financial statements, certificates, reports, agreements and
information (including all analyses, compilations and studies prepared by the
Administrative Agent or any Lender based on any of the foregoing) that are
received from the Borrower or any Subsidiary and related to the Borrower, any
Subsidiary or any employee, customer or supplier of the Borrower, other than any
of the foregoing that were available to the Administrative Agent or any Lender
on a non-confidential basis prior to its disclosure thereto by the Borrower, and
which are in the case of Information provided after the date hereof, clearly
identified at the time of delivery as confidential, “Company Private” or
“Proprietary”. The provisions of this Section 10.16 shall remain operative and
in full force and effect regardless of the expiration and term of this
Agreement. Notwithstanding anything herein to the contrary, any Lender (and any
employee, representative or other agent of such Lender) may disclose to any and
all persons, without limitation of any kind, such Lender’s U.S. federal income
tax treatment and the U.S. federal income tax structure of the transactions
contemplated hereby relating to such Lender and all materials of any kind
(including opinions or other tax analyses) that are provided to it relating to
such tax treatment and tax structure. However, no disclosure of any information
relating to such tax treatment or tax structure may be made to the extent
nondisclosure is reasonably necessary in order to comply with applicable
securities laws.

 

SECTION 10.17.    Release of Guarantees. (a) Notwithstanding anything to the
contrary contained herein,            , so long as no Default or Event of
Default shall have occurred and be continuing, the Guarantees created by Article
IX of this Agreement automatically shall be terminated and be of no further
force or effect and the Administrative Agent is hereby irrevocably authorized by
each Lender (without requirement of notice to or consent of any Lender) to take
any action reasonably requested by the Borrower (it being understood that the
Administrative Agent shall not refuse to take any reasonable action) to further
evidence or document such automatic release of the Guarantees created by Article
IX of this Agreement, but in each case only (i) to the extent necessary to
permit the sale of all or substantially all of the stock or of all or
substantially all of the assets of either Guarantor, (ii) to the extent
necessary to permit the consummation of any transaction that has been consented
to in accordance with Section 10.08 or (iii) under the circumstances described
in paragraph (b) below.

 

(b)    So long as no Default or Event of Default shall have occurred and be
continuing, on the first date after the Closing Date on which the Borrower has
Index Debt of BBB or better from S&P and Baa2 or better from Moody’s, in each
case on “stable watch” or the equivalent, the Guarantees created by Article IX
of this Agreement automatically shall be terminated and be of no further force
or effect and the Administrative Agent is hereby irrevocably authorized by each
Lender (without

 

50



--------------------------------------------------------------------------------

requirement of notice to or consent of any Lender) to take any action reasonably
requested by the Borrower (it being understood that the Administrative Agent
shall not refuse to take any reasonable action) to further evidence or document
such automatic release of the Guarantees created by Article IX of this
Agreement.

 

SECTION 10.18.    Waiver and Consent of the Existing Credit Agreement. Each
Lender which is a Lender (as defined under the Existing Credit Agreement) under
the Existing Credit Agreement hereby (i) waives the requirement of Sections 2.10
and 2.12 of the Existing Credit Agreement that termination of Commitments (as
defined under the Existing Credit Agreement) and prepayments of Loans (as
defined under the Existing Credit Agreement), respectively, may only be made
upon at least 3 Business Days’ prior irrevocable written notice and (ii)
consents to the Borrower prepaying the Loans (as defined under the Existing
Credit Agreement) and terminating the Commitments (as defined under the Existing
Credit Agreement) under the Existing Credit Agreement on the date of
effectiveness of this Agreement.

 

[Remainder of page left blank intentionally; Signature page to follow.]

 

 

51



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

RAYTHEON COMPANY,

as the Borrower

 

By:    /s/    Richard A. Goglia

        Vice President and Treasurer

 

RAYTHEON TECHNICAL SERVICES COMPANY

LLC, as a Guarantor

 

By:    /s/    Robert B. Shanks

        Sr. V.P., General Counsel & Secretary

 

RAYTHEON AIRCRAFT COMPANY,

as a Guarantor

 

By:    /s/    Anthony F. O’Brien

        VP—Chief Financial Officer

 

JPMORGAN CHASE BANK,

as a Lender and as Administrative Agent,

 

By:    /s/    Richard C. Smith

        Vice President

 

BANK OF AMERICA, N.A.,

as Syndication Agent and as a Lender

 

By:    /s/    Kenneth J. Beck

        Principal

 

CITICORP USA, INC.,

as Documentation Agent and as a Lender

 

By:    /s/    William G. Martens, III

        Managing Director

 

CREDIT SUISSE FIRST BOSTON,

as Documentation Agent and as a Lender

 

By:    /s/    Jay Chall

        Director

 

 

52



--------------------------------------------------------------------------------

Exhibit A to the

364-Day Credit Agreement

 

[Form of]

RAYTHEON COMPANY

ADMINISTRATIVE QUESTIONNAIRE*

 

(*Lenders party to the 364-Day Credit Agreement need to complete this form and
submit the completed form as indicated below.)

 

Please provide the following details:

 



A) FULL LEGAL BANK NAME:

--------------------------------------------------------------------------------

 

B) FULL LEGAL DOMESTIC LENDING OFFICE NAME AND ADDRESS:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

FAX NUMBER:

--------------------------------------------------------------------------------

 

TELEX NUMBER:             

--------------------------------------------------------------------------------

 

C) FULL LEGAL EURODOLLAR LENDING OFFICE NAME AND ADDRESS:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

FAX NUMBER:

--------------------------------------------------------------------------------

 

TELEX NUMBER:             

--------------------------------------------------------------------------------

 

D) FULL LEGAL COMPETITIVE LOAN LENDING OFFICE NAME AND ADDRESS:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

FAX NUMBER:

--------------------------------------------------------------------------------

 

TELEX NUMBER:             

--------------------------------------------------------------------------------

 

E) WHERE EXECUTION COPIES SHOULD BE SENT FOR SIGNATURE(S)**:

 

ADDRESS:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

ATTN:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

; or

 

ELECTRONIC MAIL ADDRESS:

--------------------------------------------------------------------------------

 

** The Lender hereby acknowledges that, in the Administrative Agent’s
discretion, documents for execution may be sent by electronic mail or posted to
a web site designated by the Administrative Agent.

 

Please fax your completed questionnaire to Doris Mesa at

JPMorgan Chase Bank; fax (212) 552-5650.

 



--------------------------------------------------------------------------------

F) WHERE CONFORMED (FINAL) COPIES SHOULD BE SENT:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

ATTN:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

G) FOR BUSINESS AND/OR CREDIT MATTERS:

 

CONTACT NAME/DEPT:

--------------------------------------------------------------------------------

 

TELEPHONE NUMBER:             

--------------------------------------------------------------------------------

 

FAX NUMBER:             

--------------------------------------------------------------------------------

 

ELECTRONIC MAIL ADDRESS:             

--------------------------------------------------------------------------------

 

H) FOR ADMINISTRATIVE/OPERATIONS MATTERS:

 

 

CONTACT NAME/DEPT:

--------------------------------------------------------------------------------

 

TELEPHONE NUMBER:             

--------------------------------------------------------------------------------

 

FAX NUMBER:             

--------------------------------------------------------------------------------

 

ELECTRONIC MAIL ADDRESS:             

--------------------------------------------------------------------------------

 

I) FOR COMPETITIVE BID REQUESTS:

 

 

CONTACT NAME/DEPT:

--------------------------------------------------------------------------------

 

TELEPHONE NUMBER:             

--------------------------------------------------------------------------------

 

FAX NUMBER:             

--------------------------------------------------------------------------------

 

ELECTRONIC MAIL ADDRESS:             

--------------------------------------------------------------------------------

 

J) PAYMENT INSTRUCTIONS (PLEASE SPECIFY WHERE FUNDS, I.E. INTEREST, FEES, LOAN
REPAYMENTS SHOULD BE WIRED):

 

BANK NAME:             

--------------------------------------------------------------------------------

 

ABA, CHIPS #:             

--------------------------------------------------------------------------------

 

ACCOUNT #:             

--------------------------------------------------------------------------------

 

CREDIT TO (if applicable):             

--------------------------------------------------------------------------------

 

REFERENCE:             

--------------------------------------------------------------------------------

 

ATTENTION:             

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

Exhibit B to the

364-Day Credit Agreement

 

[Form of]

ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the 364-Day Competitive Advance and Revolving Credit
Facility, dated as of November 24, 2003 (as amended, restated, supplemented or
otherwise modified, the “Credit Agreement”), among Raytheon Company, as the
Borrower, Raytheon Technical Services Company LLC, a Delaware limited liability
company, and Raytheon Aircraft Company, a Kansas corporation, each as a
Guarantor, the several lenders from time to time parties thereto (the
“Lenders”), J.P. Morgan Securities Inc. and Banc of America Securities LLC, as
joint lead arrangers and joint bookrunners, Citicorp USA, Inc., and Credit
Suisse First Boston, each as a documentation agent, Bank of America, N.A, as the
syndication agent, and JPMorgan Chase Bank, as the administrative agent for the
Lenders. Terms defined in the Credit Agreement are used herein with the same
meanings.

 

1. The Assignor hereby sells and assigns, without recourse, to the Assignee, and
the Assignee hereby purchases and assumes, without recourse, from the Assignor,
effective as of the Effective Date set forth below (but not prior to the
registration of the information contained herein in the Register pursuant to
Section 10.04(e) of the Credit Agreement), the interests set forth below (the
“Assigned Interests”) in the Assignor’s rights and obligations under the Credit
Agreement, including, without limitation, the amounts and percentages set forth
below of (i) the Commitments of the Assignor on the Effective Date and (ii) the
Loans owing to the Assignor which are outstanding on the Effective Date. Each of
the Assignor and the Assignee hereby makes and agrees to be bound by all the
representations, warranties and agreements set forth in Section 10.04(c) of the
Credit Agreement, a copy of which has been received by each such party. From and
after the Effective Date (i) the Assignee shall be a party to and be bound by
the provisions of the Credit Agreement and, to the extent of the Assigned
Interests, have the rights and obligations of a Lender thereunder and (ii) the
Assignor shall, to the extent of the Assigned Interests, relinquish its rights
and be released from its obligations under the Credit Agreement.

 

2. This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) if the Assignee is organized under the laws of a jurisdiction
outside the United States, the forms specified in Section 2.19(g) of the Credit
Agreement, duly completed and executed by such Assignee, (ii) if the Assignee is
not already a Lender under the Credit Agreement, an Administrative Questionnaire
in the form of Exhibit A to the Credit Agreement and (iii) a processing and
recordation fee of $3,500.

 

3. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.

 

Date of Assignment:

 

Legal Name of Assignor:

 

Legal Name of Assignee:

 

Assignee’s Address for Notices:



--------------------------------------------------------------------------------

Effective Date of Assignment

(may not be fewer than 5 Business

Days after the Date of Assignment):

 

Facility/Commitment

--------------------------------------------------------------------------------

 

Amount Assigned

(Principal Amount Assigned and
Identifying information as to individual
Competitive Loans)

--------------------------------------------------------------------------------

 

Percentage Assigned of Applicable
Facility/Commitment (set forth, to at least
8 decimals, as a percentage of the
TotalCommitments)

--------------------------------------------------------------------------------

Commitment

  $_____________   _________________%

Competitive Loans

  $_____________   _________________%

The terms set forth above are hereby agreed to:

      Accepted: */          

_______________________, as Assignor

     

JPMORGAN CHASE BANK,

as Administrative Agent

By:____________________

Name:

Title:

     

By:_________________________

Name:

Title:

_______________________, as Assignor

      RAYTHEON COMPANY, as the Borrower

By:____________________

Name:

Title:

     

By:_________________________

Name:

Title:

--------------------------------------------------------------------------------

* To be completed to the extent consents are required under Section 11.04(b) of
the Credit Agreement.

 

2



--------------------------------------------------------------------------------

Exhibit C to the

364-Day Credit Agreement

 

[Form of]

BORROWING REQUEST

 

JPMorgan Chase Bank, as Administrative Agent for

the Lenders referred to below,

270 Park Avenue

New York, NY 10017

 

Attention of [            ]

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, Raytheon Company, a Delaware corporation (the “Borrower”),
refers to the 364-Day Competitive Advance and Revolving Credit Facility, dated
as of November 24, 2003 (as amended, restated, supplemented or otherwise
modified, the “Credit Agreement”), among the Borrower, Raytheon Technical
Services Company LLC, a Delaware limited liability company, and Raytheon
Aircraft Company, a Kansas corporation, each as a Guarantor, the several lenders
from time to time parties thereto (the “Lenders”), J.P. Morgan Securities Inc.
and Banc of America Securities LLC, as joint lead arrangers and joint
bookrunners, Citicorp USA, Inc., and Credit Suisse First Boston, each as a
documentation agent, Bank of America, N.A, as the syndication agent, and
JPMorgan Chase Bank, as the administrative agent for the Lenders (in such
capacity, the “Administrative Agent”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement. The Borrower hereby gives you notice pursuant to Section 2.04
of the Credit Agreement that it requests a Revolving Borrowing under the Credit
Agreement, and in that connection sets forth below the terms on which such
Borrowing is requested to be made:

 

(A) Date of Borrowing (which is a Business Day)
                                                     

 

(B) Principal Amount of Borrowing*                                         
            

 

(C) Interest rate basis**                                                      

 

(D) Interest Period and the last day thereof***
                                                     

 

(E) Funds are requested to be disbursed to the Borrower’s account with JPMorgan
Chase Bank (Account No.                                                      )

--------------------------------------------------------------------------------

* Not less than $10,000,000 and in an integral multiple of $1,000,000, but in
any event not exceeding the Total Commitment then available.

 

** Specify Eurodollar Borrowing or ABR Borrowing.

 

*** Which shall be subject to the definition of “Interest Period” and end not
latter than the Maturity Date.

 



--------------------------------------------------------------------------------

Upon acceptance of any or all of the Loans offered by the Lenders in response to
this request, the Borrower shall be deemed to have represented and warranted
that the applicable conditions to lending specified in Sections 4.01(b) and
4.01(c) of the Credit Agreement have been satisfied.

 

RAYTHEON COMPANY,

 

By:                                                             

        Name:

        Title: [Responsible Officer]

 



--------------------------------------------------------------------------------

Exhibit D-1 to the

364-Day Credit Agreement

 

[Form of]

COMPETITIVE BID REQUEST

 

JPMorgan Chase Bank, as Administrative Agent for

the Lenders referred to below,

270 Park Avenue

New York, N.Y. 10017

 

[Date]

 

Attention: [                        ]

 

Dear Sirs:

 

The undersigned, Raytheon Company, a Delaware corporation (the “Borrower”),
refers to the 364-Day Competitive Advance and Revolving Credit Facility, dated
as of November 24, 2003 (as amended, restated, supplemented or otherwise
modified, the “Credit Agreement”), among the Borrower, Raytheon Technical
Services Company LLC, a Delaware limited liability company, and Raytheon
Aircraft Company, a Kansas corporation, each as a Guarantor, the several lenders
from time to time parties thereto (the “Lenders”), J.P. Morgan Securities Inc.
and Banc of America Securities LLC, as joint lead arrangers and joint
bookrunners, Citicorp USA, Inc., and Credit Suisse First Boston, each as a
documentation agent, Bank of America, N.A, as the syndication agent, and
JPMorgan Chase Bank, as the administrative agent for the Lenders (in such
capacity, the “Administrative Agent”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement. The Borrower hereby gives you notice pursuant to Section
2.03(a) of the Credit Agreement that it requests a Competitive Borrowing under
the Credit Agreement, and in that connection sets forth below the terms on which
such Competitive Borrowing is requested to be made:

 

(A) Date of Competitive Borrowing (which is a Business Day)
                                                     

 

(B) Principal Amount of Competitive Borrowing1
                                                     

 

(C) Interest rate basis2                                                      

 

(D) Interest Period and the last day thereof3
                                                     

--------------------------------------------------------------------------------

1 Not less than $10,000,000 (and in integral multiples of $1,000,000) and not
greater than the Total Commitment then available.

 

2 Eurodollar Loan or Fixed Rate Loan.

 

3 Which shall be subject to the definition of “Interest Period” and end not
later than the Maturity Date.

 



--------------------------------------------------------------------------------

Upon acceptance of any or all of the Loans offered by the Lenders in response to
this request, the Borrower shall be deemed to have represented and warranted
that the conditions to lending specified in Sections 4.01(b) and 4.01(c) of the
Credit Agreement have been satisfied.

 

Very truly yours,

 

RAYTHEON COMPANY,

 

By:                                                     

        Name:

        Title: [Responsible Officer]

 



 



--------------------------------------------------------------------------------

Exhibit D-2 to the

364-Day Credit Agreement

 

[Form of]

NOTICE OF COMPETITIVE BID REQUEST

 

[Name of Lender]

[Address]

 

Attention:

 

[Date]

 

Dear Sirs:

 

Reference is made to the 364-Day Competitive Advance and Revolving Credit
Facility, dated as of November 24, 2003 (as amended, restated, supplemented or
otherwise modified, the “Credit Agreement”), among Raytheon Company, as the
Borrower, Raytheon Technical Services Company LLC, a Delaware limited liability
company, and Raytheon Aircraft Company, a Kansas corporation, each as a
Guarantor, the several lenders from time to time parties thereto (the
“Lenders”), J.P. Morgan Securities Inc. and Banc of America Securities LLC, as
joint lead arrangers and joint bookrunners, Citicorp USA, Inc., and Credit
Suisse First Boston, each as a documentation agent, Bank of America, N.A, as the
syndication agent, and JPMorgan Chase Bank, as the administrative agent for the
Lenders (in such capacity, the “Administrative Agent”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement. The Borrower made a Competitive Bid Request on
[                        ], [            ], pursuant to Section 2.03(a) of the
Credit Agreement, and in that connection you are invited to submit a Competitive
Bid by [Date]/[Time].1 Your Competitive Bid must comply with Section 2.03(b) of
the Credit Agreement and the terms set forth below on which the Competitive Bid
Request was made:

 

(E) Date of Competitive Borrowing                                         
            

 

(F) Principal amount of Competitive Borrowing
                                                     

 

(G) Interest rate basis                                                      

 

(H) Interest Period and the last day thereof
                                                     

 

Very truly yours,

 

JPMORGAN CHASE BANK, as Administrative Agent,

 

by                                                      

        Name:

        Title:

 

--------------------------------------------------------------------------------

1 The Competitive Bid must be received by the Administrative Agent (i) in the
case of Eurodollar Loans, not later than 9:30 a.m., New York City time, three
Business Days before a proposed Competitive Borrowing, and (ii) in the case of
Fixed Rate Loans, not later than 9:30 a.m., New York City time, on the Business
Day of a proposed Competitive Borrowing.



--------------------------------------------------------------------------------

Exhibit D-3 to the

364-Day Credit Agreement

 

[Form of]

COMPETITIVE BID

 

JPMorgan Chase Bank, as Administrative Agent for

the Lenders referred to below,

270 Park Avenue

New York, N.Y. 10017

 

[Date]

 

Attention: [                        ]

 

Dear Sirs:

 

The undersigned, [Name of Lender], refers to the 364-Day Competitive Advance and
Revolving Credit Facility, dated as of November 24, 2003 (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”), among Raytheon
Company, as the Borrower, Raytheon Technical Services Company LLC, a Delaware
limited liability company, and Raytheon Aircraft Company, a Kansas corporation,
each as a Guarantor, the several lenders from time to time parties thereto (the
“Lenders”), J.P. Morgan Securities Inc. and Banc of America Securities LLC, as
joint lead arrangers and joint bookrunners, Citicorp USA, Inc., and Credit
Suisse First Boston, each as a documentation agent, Bank of America, N.A, as the
syndication agent, and JPMorgan Chase Bank, as the administrative agent for the
Lenders (in such capacity, the “Administrative Agent”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement. The undersigned hereby makes a Competitive Bid
pursuant to Section 2.03(b) of the Credit Agreement, in response to the
Competitive Bid Request made by the Borrower on [                        ],
[            ], and in that connection sets forth below the terms on which such
Competitive Bid is made:

 

(I) Principal Amount1                                         

 

(J) Competitive Bid Rate2                                         

 

(K) Interest Period and last day thereof
                                        

 

--------------------------------------------------------------------------------

1 Not less than $5,000,000 or greater than the requested Competitive Borrowing
and in integral multiples of $1,000,000. Multiple bids will be accepted by the
Administrative Agent.

 

2. I.e., Eurodollar Rate + or –     %, in the case of Eurodollar Loans, or    %,
in the case of Fixed Rate Loans.



--------------------------------------------------------------------------------

The undersigned hereby confirms that it is prepared, subject to the conditions
set forth in the Credit Agreement, to extend credit to the Borrower upon
acceptance by the Borrower of this bid in accordance with Section 2.03(d) of the
Credit Agreement.

 

Very truly yours,

 

[Name of Lender],

 

By:                                                     

        Name:

        Title:

 



--------------------------------------------------------------------------------

Exhibit D-4 to the

364-Day Credit Agreement

 

[Form of]

COMPETITIVE BID ACCEPT/REJECT LETTER

 

JPMorgan Chase Bank, as Administrative Agent for

the Lenders referred to below,

270 Park Avenue

New York, N.Y. 10017

 

[Date]

 

Attention: [            ]

 

Dear Sirs:

 

The undersigned, Raytheon Company (the “Borrower”), refers to the 364-Day
Competitive Advance and Revolving Credit Facility, dated as of November 24, 2003
(as amended, restated, supplemented or otherwise modified, the “Credit
Agreement”), among the Borrower, Raytheon Technical Services Company LLC, a
Delaware limited liability company, and Raytheon Aircraft Company, a Kansas
corporation, each as a Guarantor, the several lenders from time to time parties
thereto (the “Lenders”), J.P. Morgan Securities Inc. and Banc of America
Securities LLC, as joint lead arrangers and joint bookrunners, Citicorp USA,
Inc., and Credit Suisse First Boston, each as a documentation agent, Bank of
America, N.A, as the syndication agent, and JPMorgan Chase Bank, as the
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).

 

In accordance with Section 2.03(c) of the Credit Agreement, we have received a
summary of bids in connection with our Competitive Bid Request dated
             and in accordance with Section 2.03(d) of the Credit Agreement, we
hereby accept the following bids for maturity on [date]:

 

Principal Amount   Fixed Rate/Margin   Lender

$

$

  [%]/[+/-. %]    

 

We hereby reject the following bids:

 

Principal Amount   Fixed Rate/Margin   Lender

$

$

  [%]/[+/-. %]    

 

The $                         should be deposited in JPMorgan Chase Bank account
number [                        ] on [date].

 

Very truly yours,

 

RAYTHEON COMPANY,

 

By:                                         

        Name:

        Title:

 



--------------------------------------------------------------------------------

Exhibit E to the

364-Day Credit Agreement

 

[Form of]

 

Opinion of Jay B. Stephens*

 

[See Opinion]

 

--------------------------------------------------------------------------------

* Opinions may be divided between one or more in-house counsel to the Borrower
and each Guarantor, as deemed appropriate by the Borrower.



--------------------------------------------------------------------------------

Exhibit F to the

364-Day Credit Agreement

 

[Form of]

 

Opinion of Bingham McCutchen LLP for the Borrower

 

[See Opinion]